SUBJECT TO COMPLETION Information contained herein is subject to completion or amendment. A Registration Statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the Registration Statement becomes effective. This Prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state in which such offer, solicitation, or sale would be unlawful prior to registration or qualification under the securities laws of any such state. Arden Variable Alternative Strategies Fund Series of Arden Investment Series Trust Prospectus Dated [] Class 1 Shares () Class 2 Shares () This Prospectus describes Arden Variable Alternative Strategies Fund (the “Fund”), a series of shares offered by Arden Investment Series Trust.Class 1 and Class 2 Shares, currently the only classes of shares being offered by the Fund, are being offered by this Prospectus. Shares of the Fund are sold only as an underlying investment for variable life insurance policies.A prospectus for the insurance product you have selected accompanies this prospectus and explains how to select shares of the Fund as an investment under that insurance product, and which share class or classes you are eligible to purchase. This Prospectus has information about the Fund that you should know before you invest.You should read it carefully and keep it with your investment records.As with all mutual funds, the U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or completeness of this Prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page SUMMARY OF THE FUND 3 Investment Objective 3 Fees and Expenses of the Fund 3 Principal Investment Strategies 4 Principal Investment Risks 6 Annual Total Returns 9 Fund Management 9 Purchase and Sale of Fund Shares 9 Tax Information 9 Financial Intermediary Compensation 10 MORE INFORMATION ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RELATED RISKS 11 DISCLOSURE OF PORTFOLIO HOLDINGS 26 MANAGEMENT 26 SHAREHOLDER INFORMATION 30 PURCHASING AND REDEEMING SHARES 33 ADDITIONAL INFORMATION 35 DISTRIBUTION AND SERVICE (12b-1) PLANS 37 DIVIDENDS, DISTRIBUTIONS AND TAXES 38 PRIVACY NOTICE 38 FOR MORE INFORMATION 40 No securities dealer, sales representative, or any other person has been authorized to give any information or to make any representations, other than those contained in this Prospectus or in approved sales literature in connection with the offer contained herein, and if given or made, such other information or representations must not be relied upon as having been authorized by the Fund. This Prospectus does not constitute an offer to sell or a solicitation of an offer to buy any of the securities offered hereby in any jurisdiction or to any person to whom it is unlawful to make such offer. 2 SUMMARY OF THE FUND Investment Objective The Fund seeks to achieve capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund (“Shares”).The accompanying prospectus of the participating insurance company provides information on initial or contingent deferred sales charges, exchange fees or redemption fees for that variable life insurance policy.The fees and expenses of those products are not charged by the Fund and are not reflected in this table.Expenses would be higher if those fees were included. Class 1 Shares Class 2 Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None None Maximum Deferred Sales Charge (Load) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions None None Redemption Fee (as a percentage of amount redeemed within 90 days of purchase) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee [%] [%] Distribution and Service (12b-1) Fees None [0.25%] Other Expenses1 [%] [%] Dividend and Interest Expenses on Short Positions [%] [%] Total Annual Fund Operating Expenses [%] [%] Less Fee Waiver/Expense Reimbursement2 0.00% 0.00% Net Annual Fund Operating Expenses after Fee Waiver/Expense Reimbursement [%] [%] 1 “Other Expenses” arebased on estimates for the current fiscal year. 2 The Fund's investment adviser, Arden Asset Management LLC, and the Fund have entered into an expense limitation and reimbursement agreement (the “Expense Limitation Agreement”) described in detail on page [] of this Prospectus.The Expense Limitation Agreement will remain in effect through the conclusion of the Fund’s third full fiscal year, unless sooner 3 terminated at the sole discretion of the Board.In consideration of the Adviser's agreement to limit the Fund's expenses, the Fund will carry forward the amount of expenses paid or absorbed by the Adviser (or its affiliate) in excess of the Expense Limitation for a period not to exceed three years from the end of the fiscal year in which they were incurred and will reimburse the Adviser (or its affiliate) such amounts.Reimbursement will be made as promptly as possible, but only to the extent it does not cause the Fund's ordinary operating expenses to exceed the Expense Limitation in effect at the time the expense was paid or absorbed. Expense Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your Shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs at the end of each period would be: 1 Year 3 Years Class 1 [$] [$] Class 2 [$] [$] Portfolio Turnover.The Fund, which has not yet commenced operations, will pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs.These costs, which will not be reflected in annual fund operating expenses or in the Example above, will reduce the Fund's performance. Principal Investment Strategies In pursuing the Fund's objective, Arden Asset Management LLC (the “Adviser”) seeks to achieve a relatively low correlation to the major equity and fixed income markets through the allocation of the assets of the Fund among a number of sub-advisers (the “Sub-Advisers”) that employ a variety of alternative investment strategies.The Adviser is responsible for selecting each Sub-Adviser and for determining the amount of Fund assets allocated to each Sub-Adviser.When allocating assets among Sub-Advisers, the Adviser considers a range of factors including each Sub-Adviser's investment style and historical performance, as well as various characteristics of the Sub-Adviser's expected investment portfolio. The main strategies that may be employed by the Fund's Sub-Advisers include: ● Relative Value Strategies, which seek to exploit differences in valuation through the simultaneous purchase and sale of related financial instruments; 4 ● Event Driven Strategies, which involve investing in securities of companies currently or prospectively involved in a wide variety of corporate transactions or other events where the investment thesis is predicated on the anticipated effect of such transactions or events; ● Global Macro/Fixed Income Strategies, which seek to analyze macroeconomic variables to identify dislocations and forecast future moves in global asset/securities prices on a directional or relative value basis; and ● Equity Hedge (Long/Short) Strategies, which seek to identify equities that are trading under or over their perceived intrinsic value or are deemed to be mispriced based on fundamental, statistical, technical or other factors. ● Tactical and Other Strategies, which relate to a variety of strategic and opportunistic investment strategies not captured above, such as short-term trading opportunities. As a result of the Sub-Advisers' strategies, the Fund may invest in long and short positions in, among other investments:equity and fixed income securities of U.S. companies and non-U.S. companies traded on U.S. and non-U.S. exchanges and in the over-the-counter markets, financial futures and options thereon, foreign currency forward contracts, and in asset-based investments such as real estate mortgages and tax liens.Derivatives may be used by the Fund for a variety of purposes, such as to seek economic exposure to one or more alternative strategies, enhance returns, increase investment flexibility, speculate on a targeted investment opportunity, or for hedging purposes. The Sub-Advisers have broad discretion in the types of securities or instruments they may own, the type of trading strategies they may employ, and the amount of leverage they may use.The risk of loss may be significant if a Sub-Adviser employs valuation assumptions or credit judgments that are incorrect, incorrectly evaluates market conditions or the nature and extent of spread relationships, or otherwise makes investment decisions that prove to be unprofitable. Additionally, up to 20% of the Fund's assets may be managed directly by the Adviser.The Adviser may invest up to 10% of these assets in hedge funds, funds traded publicly on foreign exchanges, and, to a lesser extent, affiliated and unaffiliated open-end and closed-end registered investment companies (“Underlying Funds”).A portion of the Fund's net assets (up to 15%) is expected to be invested in one or more wholly-owned subsidiaries formed under the laws of the Cayman Islands (each, a “Subsidiary”).Any Subsidiary will be advised by the Adviser and may invest its assets in Underlying Funds or limited liability companies or other business entities (each, a “Trading Entity”), the trading of each of which will be managed on a discretionary basis by a different third-party manager or Sub-Adviser, typically a commodity trading advisor (a “Trading Advisor”) pursuant to such Trading Advisor's commodity-related investment program (a “managed futures program”).All or a portion of a Subsidiary's assets may also be managed directly by a Trading Advisor which, in this case, would serve as a Sub-Adviser to the Subsidiary and indirectly the Fund. 5 Principal Investment Risks The Fund's investments are subject to a variety of risks that may cause the Fund's net asset value to fluctuate over time.Therefore, the value of your investment in the Fund could decline and you could lose money.Also, there is no assurance that the Adviser or the Sub-Advisers will achieve the Fund's objective. As an investor in the Fund, your investment is subject to the following risks: ● Multi-Manager Risk is that the success of the Fund's investment strategy depends on, among other things, the Adviser's ability to select Sub-Advisers to implement the Fund's investment objective and the Adviser's success in allocating assets to those Sub-Advisers. ● Event-Driven Trading involves the risk that the event identified may not occur as anticipated or may not have the anticipated effect, which may result in a negative impact upon the market price of securities held by the Fund. ● Equity Market Risk is the risk that the market value of the securities in which the Fund invests may fall or fail to rise. ● Market Volatility Risk is the risk that markets are volatile and the values of individual securities and other instruments can decline significantly in response to adverse issuer, political, regulatory, market, economic or other developments that may cause broad changes in market values. ● Company Risk is the risk that a company in which the Fund is invested may perform poorly, and therefore, the value of its stocks and other securities may decline. ● Differential Strategy Risk.Based on various business, regulatory and other considerations, the Adviser and Sub-Advisers may choose to pursue an investment strategy for the Fund which differs from the investment strategies pursued by other funds, accounts or other investment vehicles managed by the Adviser or Sub-Adviser (“Related Accounts”), which could adversely affect the Fund as such differences could cause the Fund’s performance to deviate materially from those of the Related Accounts. ● Risks of Foreign Investing is the risk that because the Fund may invest in foreign securities, the Fund may be subject to the risks associated with foreign securities, such as country risk (the potentially adverse political, economic and other conditions of the country), currency risk (the constantly changing exchange rate between a local currency and the U.S. dollar) and custody risk (the risk associated with the process of clearing and settling Fund trades in foreign markets).This risk also includes the risk of investing in offshore funds, which are not subject to the investor protections of the Investment Company Act of 1940 (the “1940 Act”) and also give rise to the aforementioned risks of foreign investing. Changes in tax and other laws could also adversely affect investments in offshore Underlying Funds. 6 ● Emerging and Developing Markets Risk is the risk associated with the Fund's investments in securities of companies located or traded in developing or emerging markets, which are at an early stage of development and are significantly volatile.Therefore, the above risks of foreign investing are often more pronounced in these markets. ● Derivatives may be a significant component of the Fund's investment strategy.Derivatives are subject to the risk thatgains or losses may be substantial, because a relatively small price movement in the underlying security(ies), instrument, currency or index may result in a substantial gain or loss.Derivatives will typically increase exposure to the principal risks to which the Fund is otherwise exposed, and are subject to the following additional risks: o Counterparty credit risk(the risk that a counterparty to the derivative instrument becomes bankrupt, insolvent, enters administration, liquidates or otherwise fails to perform its obligations due to financial difficulties, and the Fund may obtain no recovery of its investment, and any recovery may be delayed); o Hedging risk (the risk that derivative instruments used to hedge against an opposite position may offset losses, but they may also offset gains); o Correlation risk(the risk that there may be an incomplete correlation between the hedge and the opposite position, which may result in increased or unanticipated losses); o Liquidity risk(the risk that the derivative instrument may be difficult or impossible to sell or terminate); and o Leverage risk(the risk that losses from the derivative instrument may be greater than the amount invested in the derivative instrument). · Derivatives Options Riskis the risk that the Fund may be exposed to when it purchases or sells call or put options, which are in addition to the risks relating to “Derivatives” described above.In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs.These costs will reduce any profit that might have realized had it bought the underlying security at the time it purchased the call option.For a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs.By using put options in this manner, the Fund will reduce any profit it might otherwise have realized from appreciation of the underlying security by the premium paid for the put option and by transaction costs.If the Fund sells a put option, there is a risk that the Fund may be required to buy the underlying asset at a disadvantageous price. If the Fund sells a call option, there is a risk that the Fund may be required to sell the underlying asset at a disadvantageous price.If the Fund sells a call option on an underlying asset that the Fund owns and the underlying asset has increased in value when the call option is exercised, the Fund will be required to sell the underlying asset at the call price and will not be able to realize any of the underlying asset's value above the call price. 7 · Derivatives Swaps Risk involves greater risks than direct investment in the underlying securities, because swaps are subject to the risks relating to “Derivatives” described above.Further, total return swapsare also subject to the particular risk that the swaps could result in losses if the underlying asset or reference does not perform as anticipated.Such transactions can have the potential for unlimited losses. · Short Sales are expected to comprise a significant component of the Fund's investment strategy.It is considered a speculative investment practice.A short sale of a security involves the risk of an unlimited increase in the market price of the security which could result in an inability to cover the short position and thus a theoretically unlimited loss.Short sales may also subject the Fund to leverage risk (i.e., the risk that losses could well exceed the Fund's investment).This can occur, for example, when the Fund fails to earn as much on an investment purchased with borrowed funds as it pays for the use of those funds.There can be no assurance that securities necessary to cover a short position will be available for purchase. · Debt Securities held by the Fund are subject to credit risk and interest rate risk.Credit risk refers to the possibility that the issuer of a debt security will be unable to make interest payments or repay principal when it becomes due.Interest rate risk refers to fluctuations in the value of a debt security resulting from changes in the general level of interest rates.The Fund may invest in “high yield”, lower rated (or unrated) securities (commonly referred to as “junk bonds”).These instruments are considered speculative and have a much greater risk of default, thereby subjecting the Fund to greater degrees of credit risk (risk of loss) and interest rate risk than higher-rated securities. · Convertible Securities held by the Fund are subject to the usual risks associated with debt securities, such as interest rate risk and credit risk.Convertible securities also react to changes in the value of the stock into which they convert, and are thus subject to market risk. · Leverage.Some or all of the Fund's Sub-Advisers may borrow money from banks for investment purposes and, thus, the Fund may make margin purchases of securities, to the extent permitted by the 1940 Act.This practice, which is known as “leverage,” is speculative and can involve significant risk of loss.The Fund is also subject to leverage risk in connection with the Sub-Advisers' speculative investment practices, such as using short sales, derivatives or other instruments where the risk of loss exceeds the amount invested. 8 Annual Total Returns A bar chart and past performance table are not included in this Prospectus because the Fund has not completed a full calendar year of operations.After completion of its first calendar year of operations, the Fund will present these items and compare its performance to the performance of an index (showing how the Fund's average annual returns over various periods compare with those of its index). Fund Management Investment Adviser.Arden Asset Management LLC, located at 375 Park Avenue, 32nd Floor, New York, New York 10152, manages the investments of the Fund pursuant to an investment advisory agreement. Portfolio Managers of the Adviser.The overall management of the Fund's portfolio is the responsibility of the Adviser's Investment Committee, which is comprised of Averell H. Mortimer, Henry P. Davis, Ian McDonald and Shakil Riaz. The Investment Committee is responsible for analysis of investment strategies, including strategies to be added to the Fund, and searches for and research on new potential Sub-Advisers and for security selection when the Adviser invests the Fund’s assets directly.Each member of the Investment Committee has managed the Fund since its inception. Sub-Advisers.The Adviser currently intends to allocate assets for each investment strategy to the following Sub-Advisers, which allocations may be adjusted at any time: Investment StrategySub-Adviser Purchase and Sale of Fund Shares Shares of the Fund may be purchased only by separate investment accounts of participating insurance companies as an underlying investment for variable life insurance policies.Individual investors cannot buy shares of the Fund directly.You may only submit instructions for buying or selling shares of the Fund to your insurance company or its servicing agent, not directly to the Fund or its transfer agent, U.S. Bancorp, LLC (the “Transfer Agent”).The accompanying prospectus of the participating insurance company provides information about how to select the Fund as an investment option. Tax Information Because shares of the Fund may be purchased only through insurance company separate accounts for variable life insurance policies, any dividends and capital gains distributions will be taxable only to the participating insurance company, if at all.However, those payments may affect the tax basis of certain types of distributions from those accounts. 9 Special tax rules apply to life insurance companies and variable life insurance contracts.For information on federal income taxation of a life insurance company with respect to its receipt of distributions from the Fund and federal income taxation of owners of variable life insurance contracts, see the prospectus of the participating insurance company with respect to the applicable contract. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary, including through an insurance company that offer shares of the Fund as an investment option, the Fund and its related companies may pay the financial intermediary for the sale of Fund Shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary to recommend the Fund over another investment.Ask your financial intermediary or visit its website for more information. Firms that may receive servicing fees include insurance companies that offer variable life insurance products.These fees may be used by the service provider to offset or reduce fees that would otherwise be paid directly to them by certain account holders. 10 MORE INFORMATION ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RELATED RISKS More Information about the Fund's Principal Investment Strategies. The Fund seeks to achieve its investment objective through a multi-manager approach by which the Adviser allocates the assets of the Fund among a number of Sub-Advisers that employ a variety of alternative investment strategies.The Adviser is responsible for selecting each Sub-Adviser and for determining the amount of Fund assets allocated to each Sub-Adviser.The Adviser seeks to identify Sub-Advisers that, based on their investment strategies and historical performance, have the potential, in the opinion of the Adviser, to perform independently of each other and achieve a relatively low correlation to the major equity and fixed income markets.Fund assets not allocated to the Sub-Advisers will be managed by the Adviser. The main strategies that may be employed by the Fund and its Sub-Advisers include:relative value, event driven, global macro/fixed income, equity hedge and tactical investment strategies.The Adviser also may allocate the Fund's assets to additional strategies in the future.There is no assurance that any or all of the strategies discussed in this prospectus will be used by the Adviser or Sub-Advisers. The Fund may invest in long and short positions in, among other investments: equity and fixed income securities of U.S. companies and non-U.S. companies traded on U.S. and non-U.S. exchanges and in the over-the-counter markets, exchange-traded funds (“ETFs”), financial futures and options thereon, foreign currency forward contracts, and in asset-based investments such as real estate mortgages and tax liens.Derivatives may be used by the Fund for a variety of purposes, such as to enhance returns, increase investment flexibility or speculate on a targeted investment opportunity, or for hedging purposes.In addition, the Fund may use derivatives products, such as total return swaps, options or other instruments, for purposes of seeking economic exposure to various alternative investment strategies. The Sub-Advisers have broad discretion in the types of securities or instruments they may own, the type of trading strategies they may employ, and the amount of leverage they may use.The risk of loss may be significant if a Sub-Adviser employs valuation assumptions or credit judgments that are incorrect, incorrectly evaluates market conditions or the nature and extent of spread relationships, or otherwise makes investment decisions that prove to be unprofitable. Additionally, up to 20% of the Fund's assets may be managed directly by the Adviser.The Adviser may invest up to 10% of these assets in hedge funds (i.e., funds that rely on Sections 3(c)(1) or 3(c)(7) of the 1940 Act, excluding any Subsidiary, which is not subject to this limitation), funds traded publicly on foreign exchanges, and, to a lesser extent, affiliated and unaffiliated open-end and closed-end registered investment companies (“Underlying 11 Funds”).A portion of the Fund's assets (up to 15%) is expected to be invested in one or more wholly-owned subsidiaries formed under the laws of the Cayman Islands (a “Subsidiary”).Any Subsidiary will be advised by the Adviser and may invest its assets in Underlying Funds or limited liability companies or other business entities (each, a “Trading Entity”), the trading of each of which will be managed on a discretionary basis by a different third-party manager or Sub-Adviser, typically a commodity trading advisor (a “Trading Advisor”) pursuant to such Trading Advisor's commodity-related investment program (a “managed futures program”).All or a portion of a Subsidiary's assets may also be managed directly by a Trading Advisor which, in this case, would serve as a Sub-Adviser to the Subsidiary and indirectly the Fund. The Adviser may allocate assets to Underlying Funds or the Subsidiary in circumstances where, for example, a Sub-Adviser is not available to implement a particular strategy or style sought by the Adviser, or pending approval of a Sub-Adviser by the Board.In addition, the Adviser may use derivatives products for the Fund, such as total return swaps, options or managed derivatives products, for purposes of seeking economic exposure to various alternative investment strategies, producing incremental earnings or hedging existing positions and for investment flexibility. The Adviser allocates the assets of the Subsidiary among the Trading Entities or Trading Advisors typically to provide exposure to managed futures programs or Underlying Funds employing managed futures or other strategies.The Adviser expects the Trading Advisors to trade independently of each other and, as a group, to employ a wide variety of systematic, relative value and discretionary managed futures programs in the global currency futures, fixed income futures, commodity futures and equity futures markets. The main strategies that may be employed by the Fund include: Relative Value.Relative value strategies typically seek to exploit differences in valuation through the simultaneous purchase and sale of related financial instruments and can include the following strategies: · Credit - Relative Value.This strategy involves seeking to exploit differences in relative pricing between securities within an issuer's capital structure or between related instruments referencing an issuer or issuers where historical relationships are mis-priced and there is reason to believe they may converge or diverge. These strategies are generally implemented by takingoff-setting long and short positions in similar or related securities when their values, which are historically or mathematically interrelated, are temporarily distorted. This strategy also encompasses Sub-Advisers who trade credit exposures on a fundamental basis seeking returns from both long and short positions. Credit Relative Value strategies primarily trade corporate debt instruments, bank loans and municipal bonds, however they may also invest in equities and credit derivatives (both single name and indices). 12 · Equity (Market Neutral – Fundamental/Trading).This strategy utilizes primarily discretionary, qualitative processes to select securities and construct equity portfolios that are typically sought to be managed with relatively low net long or short exposure–typically +/-20%. This strategy incorporates both high-turnover active trading styles, as well as longer-horizon fundamentally oriented investment approaches. · Equity (Market Neutral – Quantitative).This strategy utilizes quantitative processes to screen and select securities and to construct portfolios that are typically sought to be managed with a relatively low long/short net exposure. The strategy typically incorporates longer term fundamentally-driven strategies and short term technically-driven statistical arbitrage strategies. · Fixed Income Relative Value. This strategy focuses on taking advantage of temporary pricing anomalies in, along, and between related instruments in interest rate and currency markets (both through direct trades and related derivative instruments). Trades are often based on deviations from historical relationships, with the expectation of mean reversion over time or a catalyst generating the correction. Trades can be directional or conditional in nature and are almost always expressed through derivative transactions, including futures, interest rate swaps, options, options on swaps and forwards. · Convertible Arbitrage.This strategy typically involves seeking to take advantage of the convex price relationship between a convertible bond and the underlying equity by buying the convertible security and simultaneously trading a short position in the underlying equity according to the changing price relationship. (The “convex price relationship” means that as the value of a bond yield increases, the price of the bond decreases.) · Volatility Arbitrage. This strategy involves seeking to exploit mis-pricings in volatility between options or between the relative volatility of options versus their underlying securities, primarily in equity and fixed income markets, but also in credit and currency markets. Event-Driven.Event-driven strategies, a number of which are depicted below, involve investing in securities of companies currently or prospectively involved in a wide variety of corporate transactions or other events where the investment thesis is predicated on the anticipated effect of such transactions or events.Such events may include mergers, acquisitions, recapitalizations, restructurings, spinoffs, divestitures, management change, new products or offerings, and other situations which alter a company's structure, strategy or prospects. · Equity – Event. This strategy focuses on catalyst-driven investment opportunities which may arise from a wide range of company-specific or industry-related events, legislative or regulatory changes, industry consolidations or other events. · Credit – Event.This strategyinvolves investing in catalyst-driven opportunities created by significant events, such as spin-offs, mergers and acquisitions, 13 industry consolidations, liquidations, reorganizations, bankruptcies, recapitalizations and share buybacks and other extraordinary corporate restructurings. Trades are primarily expressed in the debt securities of companies, but may include all parts of a company's capital structure including equity. This strategy also incorporates other credit or fixed income instruments such as municipal bonds and loan origination investments, which typically focus on providing asset-based loans, real estate-related investments, bridge financing, and mezzanine financing. · Risk Arbitrage. This strategy involves investing in securities of companies that are subject to publicly announced corporate events such as an acquisition, merger, divestiture, tender offer or exchange offer. Typically, the share price of the target company will trade at a discount to the purchase price offered by the acquiring company due to uncertainty regarding the successful completion of the transaction. Successful execution of the strategy requires the manager to assess the probability and likely timing of the proposed transaction being completed. The Sub-Adviser must then determine whether the spread between the offer price and the market price provides sufficient compensation for assuming the risk of the transaction failing to complete. Where the Sub-Adviser concludes that a transaction is likely to fail, the trade will consist of a short position in the target company and long position in the acquiring company. · Stressed/Distressed Credit.This strategyinvolves investing in securities of companies under financial stress or involved in formal bankruptcy proceedings.While the strategy is predominantly oriented towards debt instruments, investments may be made across a company's capital structure (including bank loans, bonds, subordinated debt and equity).Derivatives such as credit default swaps and listed options may be used both for hedging purposes and to express risk. Global Macro.Macro strategies (examples of which are depicted below) seek to analyze macroeconomic variables to identify dislocations and forecast future moves in global asset/securities prices on a directional or relative value basis.A variety of different trading and investing styles can be utilized to identify opportunities across an unconstrained universe of markets and products. · Discretionary Global.This strategy involves using fundamental and macroeconomic inputs to identify investment opportunities across a broad array of asset classes and geographies.Certain Sub-Advisers may exhibit greater specialization in a particular asset class or region where they are able to leverage a greater informational advantage, given prior experience or mandate focus.This strategy is often not market neutral and typically involves directional trades as well as relative value spread trades between related instruments. · Systematic Relative Value / CTA (Commodity Trading Advisors).This strategy employs a model driven approach to trading within major global asset classes, including equities, interest rates, commodities and currencies, as well as futures and options instruments. The strategy may be expressed with a relative value or directional bias and include both fundamental and purely technical (price, volume, open interest etc.) inputs. For CTAs, the investment universe is typically limited to exchange listed futures and trade signals are generally based on indicators such as moving averages, crossovers (oscillators), breakouts, relative strength indices (RSIs), and other chart/pattern based indicators. CTA strategies tend to be counter-cyclical to traditional markets and rely on momentum and market trends. 14 Equity Hedge (Long/Short) Strategies.The Fund may also utilizeEquity Long/Short strategies, which seek to identify equities that are trading under or over their perceived intrinsic value or are deemed to be mispriced based on fundamental, statistical, technical or other factors.Certain of these strategies are generally implemented by employing rigorous bottom up fundamental research to properly incorporate all available company specific news and information to determine if the market has under or over-discounted the fair value of a stock thereby presenting buying or selling opportunities. Tactical and Other Strategies.Sub-Advisers may invest in a variety of strategic and opportunistic investment strategies not captured above, such as short-term trading opportunities.Many of the Sub-Advisers have the discretion to invest in multiple strategies or to use combinations of the strategies summarized above.The Adviser and the Sub-Advisers also have the discretion to invest in high quality fixed income securities, cash and cash equivalents.The Adviser may, in its discretion, select Sub-Advisers who trade in non-U.S. markets and/or securities that are not U.S. dollar-denominated. The Adviser currently intends to allocate assets for each investment strategy to the following Sub-Advisers: Investment StrategySub-Adviser Sub-Adviser Selection Process.The Adviser is responsible for selecting Sub-Advisers and determining the portion of the Fund's assets to be allocated to each Sub-Adviser.Sub-Advisers are generally chosen on the basis of some or all of the following selection criteria established by the Adviser:an analysis of the Sub-Adviser's performance during various time periods and market cycles, the Sub-Adviser's reputation, experience, training and investment philosophy, process and policies, the Sub-Adviser's operational strength and resources, whether the Sub-Adviser has an identifiable track record and/or the degree to which the Sub-Adviser has a personal investment in the investment program.Sub-Advisers, however, are not required to follow the same investment style they follow in their Related Accounts.They may take into account various business, regulatory and other considerations when investing the Fund’s assets, so that the historical performance of such Related Accounts may not be representative of the potential performance of the Fund assets allocated to the Sub-Advisers. 15 The Fund's multi-asset, multi-manager structure seeks to take advantage of broad market opportunities.The Fund will not follow a rigid investment policy that would restrict it from participating in any market, strategy or investment.In fact, the Fund's assets may be deployed in whatever markets or strategies are deemed appropriate under prevailing economic and market conditions to attempt to achieve long-term capital appreciation.The Adviser monitors each Sub-Adviser on a regular basis, by reviewing, among other things, information on performance, portfolio exposures and risk characteristics.The identity and number of Sub-Advisers is likely to change over time. Based on the Adviser's ongoing evaluation of the Sub-Advisers, the Adviser may, at any time, adjust allocations among Sub-Advisers, or make recommendations to the Fund's Board of Trustees with respect to the hiring, termination or replacement of Sub-Advisers. Principal Risks The Fund's investments are subject to a variety of risks which may cause the Fund's net asset value (the “NAV”) to fluctuate over time.Therefore, the value of your investment in the Fund could decline and you could lose money.The actual risk exposure taken by the Fund in its investment program will vary over time, depending on various factors including, but not limited to, the Adviser's allocation decisions.Many of the Fund's strategies involve “speculative” investment programs.Thus, as an investor in the Fund, you could be subject to much greater risk of loss than an investor in other mutual funds.Also, there is no assurance that the Adviser or the Sub-Advisers will achieve the Fund's objective. As an investor in the Fund, your investment is subject to the following risks: Multi-Manager Risk.Fund performance is dependent upon the success of the Adviser and the Sub-Advisers in implementing the Fund’s investment strategies in pursuit of its goal.To a significant extent, the Fund’s performance will depend on the success of the Adviser’s methodology in allocating the Fund’s assets to Sub-Advisers and its selection and oversight of the Sub-Advisers and on a Sub-Adviser's skill in executing the relevant strategy and selecting investments for the Fund. There can be no assurance that the Adviser or Sub-Advisers will be successful in this regard. The investment strategies employed by the Sub-Advisers may not be complementary, which could adversely affect the performance of the Fund.In addition, the Sub-Advisers may have little experience managing mutual funds which, unlike hedge funds (with which the Sub-Advisers are experienced), are subject to daily inflows and outflows of investor cash and are subject to certain legal and tax-related restrictions on their investments and operations. Event-Driven Trading involves the risk that the special situation identified may not occur as anticipated and that this has a negative impact upon the market price of a stock. 16 Equity Market Risk.The market value of the securities in which the Fund is invested may fall or fail to rise.Market risk may affect a single issuer, sector of the economy, industry, or global markets as a whole.The market value of securities may fluctuate, sometimes rapidly and unpredictably.This risk is generally greater for small companies, which tend to be more vulnerable to adverse developments.In addition, investments in a particular region or developing or emerging countries may cause the Fund to underperform other mutual funds if that country, region or group of countries falls out of favor with the relevant markets. Market Volatility Risk. Markets are volatile and values of individual securities and other instruments can decline significantly in response to adverse issuer, political, regulatory, market, economic or other developments that may cause broad changes in market values. Changes in the financial condition of a single issuer can impact the market as a whole. To the extent that the Fund sells a portfolio position before it reaches its market peak, it may miss out on opportunities for higher performance. Market volatility may disrupt a Sub-Adviser's investment program if it abruptly changes pricing relationships on which the Sub-Adviser was basing an arbitrage strategy.Similarly, it may disrupt event-driven strategies if abrupt changes cause the parties to alter or abandon the event on which a Sub-Adviser was basing its investment strategy.Because many investors buy stocks on margin, increases in interest rates generally reduce market prices of equities.Terrorism and related geo-political risks have led, and may in the future lead, to increased short-term market volatility and may have adverse long-term effects on world economies and markets. Company Risk.A company may perform poorly, and therefore, the value of its stocks and other securities may decline.Poor performance may be caused by poor management decisions, competitive pressures, breakthroughs in technology, reliance on suppliers, labor problems or shortages, corporate restructuring, fraudulent disclosures or other factors. Differential Strategy Risk.Based on various business, regulatory and other considerations, the Adviser and Sub-Advisers may choose to pursue an investment strategy for the Fund which differs from the investment strategies pursued by the Adviser’s or Sub-Advisers’ Related Accounts.This may result in the Adviser or Sub-Advisers making purchase or sale decisions for Related Accounts which differ from or are contrary to the purchase or sale decisions they make for the Fund, which could adversely affect the Fund as such differences could cause the Fund’s performance to deviate materially from those of the Related Accounts. Risks of Foreign Investing.The Fund may invest in foreign securities, which are subject to the following risks in addition to the risks normally associated with domestic securities of the same type: · Country risk refers to the potentially adverse political, economic, and other conditions of the country.These conditions include lack of publicly available information, less government oversight (including lack of accounting, auditing, and financial reporting standards), the possibility of government-imposed restrictions, and even the nationalization of assets.The liquidity of foreign investments may be more limited than for most U.S. investments, which means that, at times, it may be difficult to sell foreign securities at desirable prices. 17 · Currency risk refers to the constantly changing exchange rate between a local currency and the U.S. dollar.Whenever the Fund holds securities valued in a foreign currency or holds the currency, changes in the exchange rate add to or subtract from the value of the investment. · Custody risk refers to the process of clearing and settling Fund trades.It also covers holding securities with local agents and depositories. Low trading volumes and volatile prices in less developed markets make trades harder to complete and settle.Local agents are held only to the standard of care of the local market.Governments or trade groups may compel local agents to hold securities in designated depositories that are not subject to independent evaluation.The less developed a country's securities market is, the greater the likelihood of problems occurring. Emerging and Developing Markets Risk.The Fund may invest in securities of companies located or traded in developing or emerging markets.The foregoing risks of foreign investing are more pronounced with respect to these securities due to the dramatic pace of change (economic, social and political) in these countries.Many of these markets are at an early stage of development and are significantly volatile.They can be marked by extreme inflation, devaluation of currencies, dependency on certain trade partners and hostile relations. Liquidity Risk.Liquidity risk is the risk arising from a lack of marketability of certain securities, which may make it difficult or impossible to sell at desirable prices in order to minimize loss.The Fund may have to lower the selling price, sell other investments, or forgo another, more appealing investment opportunity. Derivatives Risk.Derivatives are financial instruments that have a value which depends upon, or is derived from, the value of something else, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies. Gains or losses involving derivative instruments may be substantial, because a relatively small price movement in the underlying security(ies), instrument, currency or index may result in a substantial gain or loss.Derivatives will typically increase exposure to the principal risks to which the Fund is otherwise exposed, and the following additional risks: · Counterparty credit riskis the risk that a counterparty to the derivative instrument becomes bankrupt, insolvent, enters administration, liquidates or otherwise fails to perform its obligations due to financial difficulties, and the Fund may obtain no recovery of its investment or may only obtain a limited recovery, and any recovery may be delayed.As mentioned below, the Fund may have one or more prime brokerage relationships which further 18 magnifies counterparty credit risk as certain derivative transactions are likely to be concentrated among one or two counterparties, and therefore increase the Fund’s credit risk exposure to such counterparties. · Hedging riskis the risk that derivative instruments used to hedge against an opposite position may offset losses, but they may also offset gains. · Correlation riskis related to hedging risk and is the risk that there may be an incomplete correlation between the hedge and the opposite position, which may result in increased or unanticipated losses. · Liquidity riskis the risk that an instrument may be difficult or impossible to sell or terminate, which may cause the Fund to be in a position to do something the Adviser or Sub-Adviser would not otherwise choose, including accepting a lower price for the derivative instrument, selling other investments or forgoing another, more appealing investment opportunity. · Leverage riskis the risk that losses from the derivative instrument may be greater than the amount invested in the derivative instrument. Derivatives Risk – Options.The Fund may purchase call or put options.In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs.These costs will reduce any profit that might have realized had it bought the underlying security at the time it purchased the call option.For a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs.By using put options in this manner, the Fund will reduce any profit it might otherwise have realized from appreciation of the underlying security by the premium paid for the put option and by transaction costs.If the Fund sells a put option, there is a risk that the Fund may be required to buy the underlying asset at a disadvantageous price.If the Fund sells a call option, there is a risk that the Fund may be required to sell the underlying asset at a disadvantageous price.If the Fund sells a call option on an underlying asset that the Fund owns and the underlying asset has increased in value when the call option is exercised, the Fund will be required to sell the underlying asset at the call price and will not be able to realize any of the underlying asset's value above the call price. These risks are in addition to the general “Derivatives Risks” described above. Derivatives Risk – Swaps. Swaps involvegreater risks than direct investment in the underlying securities, because swaps are subject to the risks related to “Derivatives” described above.Total return swaps are also subject to the particular risk that the swaps could result in losses if the underlying asset or reference does not perform as anticipated.In a total return swap transaction, one party agrees to pay the other party an amount equal to the total return of a defined underlying asset (such as an equity security or basket of such securities) or a non-asset reference (such as an index) during a specified period of time. In return, the other 19 party would make periodic payments based on a fixed or variable interest rate or on the total return from a different underlying asset or non-asset reference. Such transactions can have the potential for unlimited losses. Short Sales.Short sales are expected to comprise a significant component of the Fund's investment strategy.It is considered a speculative investment practice.A Sub-Adviser may attempt to limit the Fund's exposure to a possible market decline in the value of its portfolio securities through short sales of securities that the Sub-Adviser believes possess volatility characteristics similar to those being hedged.In addition, Sub-Advisers use short sales for non-hedging purposes to pursue their investment objectives.For example, a Sub-Adviser may effect a short sale of a security if, in the Sub-Adviser's view, the security is over-valued in relation to the issuer's prospects for growth. To effect a short sale, the Fund will borrow a security from a brokerage firm to make delivery to the buyer.The Fund is then obligated to replace the borrowed security by purchasing it at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund, which would result in a loss or gain, respectively.This investment technique is considered speculative.A short sale of a security involves the risk of an unlimited increase in the market price of the security which could result in an inability to cover the short position and thus a theoretically unlimited loss.Short sales may also subject the Fund to leverage risk (í.e., the risk that losses could well exceed the Fund's investment).There can be no assurance that securities necessary to cover a short position will be available for purchase. When effecting short sales of securities, the Fund will receive a dollar amount (the “net short proceeds”) equal to the value of the securities sold short and may deposit and retain such net short proceeds with the brokerage firm through which it effected the short sale transactions (a “Prime Broker”).Currently, the Fund’s Prime Broker is a J.P. Morgan entity. The Fund may add one or more additional Prime Brokers. Because the Fund effects short sales as part of its principal investment strategy, the short proceeds deposited with the Prime Broker could represent a material portion of the Fund’s total assets.This may expose the Fund to significant risks or difficulty in obtaining access to its assets in the event of the default or bankruptcy of its Prime Broker. The Adviser will monitor the creditworthiness of a Prime Broker. Debt Securities.All debt securities held by the Fund are subject to certain risks. One risk is that the issuer may not be able to meet its principal or its interest-payment obligations.Another risk is that the value of debt securities generally declines as interest rates rise. The value of debt securities may also decline as a result of a change in market perception of the creditworthiness of the issuer and a change in general market liquidity.Any decline in the value of debt securities as a result of changes in credit quality or future interest rates will generally be greater for securities having longer maturities.Non-investment grade securities, especially “high-yield” bonds (commonly referred to as “junk bonds”), which are speculative investments, have a much greater risk of default and are more sensitive to risks such as credit 20 risk and interest rate risk.In addition, the markets for non-investment grade securities may be thinner and less active than the markets for investment grade securities. Convertible Securities.Convertible securities held by the Fund may carry risks associated with both common stock and fixed-income securities. To the extent that a convertible security's investment value is greater than its conversion value, its price will be likely to increase when interest rates fall and decrease when interest rates rise, as with a fixed-income security. If the conversion value exceeds the investment value, the price of the convertible security will tend to fluctuate directly with the price of the underlying equity security. Leverage Risk.Leverage occurs when the Fund increases its assets available for investment using borrowings, short sales, derivatives, or similar instruments or techniques.The Fund may engage in direct borrowings from banks, and may enter into derivatives, short sales and other transactions, all of which subject the Fund to leverage risk.The use of leverage may make any change in the Fund’s net asset value even greater and thus result in increased volatility of returns.The Fund’s assets that are used as collateral to secure the short sales may decrease in value while the short positions are outstanding, which may force the Fund to use its other assets to increase the collateral.Leverage can also create an interest or other transactional expense that may lower the Fund’s overall returns.Lastly, there is no guarantee that a leveraging strategy will be successful. CFTC Regulation.In implementing the Fund’s investment strategy, the Fund does not intend to qualify for an exemption from registration as a commodity pool under the recently revised Commodity Futures Trading Commission (the “CFTC”) Rule 4.5.Accordingly, the Fund will be a commodity pool under the Commodity Exchange Act of 1974, as amended (the “CEA”) and the Adviser has applied for registration as a “commodity pool operator” under the CEA.Unless the CFTC’s and SEC’s overlapping regulations on matters such as disclosure, reporting and recordkeeping are harmonized, the nature and extent of the impact of the new CFTC requirements on the Fund is currently uncertain.Compliance with the CFTC’s new regulatory requirements (on top of the SEC’s registration and compliance burdens) could increase Fund expenses, adversely affecting the Fund’s total return. Shares of the Fund may fall in value and there is a risk that you could lose money by investing in the Fund.There is no assurance that the Fund will achieve its objective.An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Statement of Additional Information (“SAI”) contains further details about particular types of investment strategies and hedging techniques that may be utilized by the Adviser or a Sub-Adviser, as well as the risks associated with those strategies and techniques. Additional Risk Factors.Because of the types of securities in which Sub-Advisers will invest and the investment techniques the Sub-Advisers will use, the Fund is designed for investors who are investing for the long term.Adverse changes in overall market prices and the 21 prices of investments held by the Fund can occur at any time and there is no assurance that the Fund will achieve its investment objective.When you redeem your Fund Shares, they may be worth more or less than what you paid for them.The Fund is subject to certain risk factors in addition to the principal risks described earlier, including: Investments in Underlying Funds.The Fund's investments in Underlying Funds subject the Fund indirectly to the underlying risks of the Underlying Funds.Investments in the securities of other funds involve duplication of advisory fees and certain other expenses.By investing in another fund, the Fund becomes a shareholder of that fund.As a result, the Fund's shareholders will indirectly bear the Fund's proportionate share of the fees and expenses paid by shareholders of the other fund, in addition to the fees and expenses the Fund's shareholders directly bear in connection with the Fund's own operations.All, or a substantial portion of, the Underlying Funds may not be registered investment companies and, thus, are not subject to protections afforded by the 1940 Act, covering, among other areas, liquidity requirements, governance by an independent board, affiliated transaction restrictions, leverage limitations, public disclosure requirements and custody requirements. Certain Underlying Funds (not expected to exceed 5% of the Fund's net assets, if any) may also not provide the Fund with the liquidity the Fund requires and would thus subject the Fund directly to “liquidity risk” described above.Further, even if an investment in an Underlying Fund is deemed liquid at the time of investment, the Underlying Fund may, in the future, alter the nature of its investments and cease to be a liquid investment fund, subjecting the Fund directly to “liquidity risk.” Managed Futures Strategy/Commodities Risk.Exposure to the commodities markets (including financial futures markets) through investment in managed futures programs may subject the Fund or the Subsidiary to greater volatility than investments in traditional securities. Prices of commodities and related contracts may fluctuate significantly over short periods for a variety of reasons, including changes in interest rates, supply and demand relationships and balances of payments and trade; weather and natural disasters; and governmental, agricultural, trade, fiscal, monetary and exchange control programs and policies. The commodity markets are subject to temporary distortions and other disruptions. U.S. futures exchanges and some foreign exchanges have regulations that limit the amount of fluctuation in futures contract prices which may occur during a single business day. Limit prices have the effect of precluding trading in a particular contract or forcing the liquidation of contracts at disadvantageous times or prices. Market Capitalization Risk (Small-, Mid- and Large-Cap Stocks Risk).To the extent the Fund emphasizes small-, mid-, or large-cap stocks, it takes on the associated risks. At any given time, any of these market capitalizations may be out of favor with investors. Compared to small- and mid-cap companies, large-cap companies may be less responsive to changes and opportunities, but their returns have sometimes led those of smaller companies, often with lower volatility. The stocks of small- and mid-cap companies may fluctuate more widely in price than the market as a whole, may be difficult to sell when the economy is not 22 robust or during market downturns, and may be more affected than other types of stocks by the underperformance of a sector or during market downturns. In addition, compared to large-cap companies, small- and mid-cap companies may depend on a more limited management group, may have a shorter history of operations, and may have limited product lines, markets or financial resources. There may also be less trading in small- or mid-cap stocks, which means that buy and sell transactions in those stocks could have a larger impact on a stock’s price than is the case with large-cap stocks. Quantitative Model Risk.The Fund may use quantitative methods to select investments.Securities or other investments selected by a Sub-Adviser using quantitative methods may perform differently from the market as a whole or from their expected performance for many reasons, including factors used in building the quantitative analytical framework, the weights placed on each factor, and changing sources of market returns, among others.Any errors or imperfections in a Sub-Adviser’s quantitative analyses or models, or in the data on which they are based, could adversely affect the Sub-Adviser’s effective use of such analyses or models effectively, which in turn could adversely affect the Fund’s performance.There can be no assurance that these methodologies will enable the Fund to achieve its objective. Depositary Receipts.Depositary receipts may be issued in a sponsored program, where an issuer has made arrangements to have its securities traded in the form of depositary receipts, or in an unsponsored program, where the issuer may not be directly involved.The holders of depositary receipts that are unsponsored generally bear various costs associated with the facilities, while a larger portion of the costs associated with sponsored depositary receipts are typically borne by the foreign issuers.Investments in unsponsored depositary receipts may be subject to the risks that the foreign issuer may not be obligated to cooperate with the U.S. depository, may not provide additional financial and other information to the depository or the investor, or that such information in the U.S. market may not be current.The depository of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited securities or to pass through the voting rights to facility holders with respect to the deposited securities.Available information concerning the issuers may not be as current for unsponsored depositary receipts and the prices of unsponsored depositary receipts may be more volatile than would be the case if the receipts were sponsored by the issuers. Restricted and Illiquid Investments.Although the Fund will invest primarily in liquid, publicly traded securities, certain investments may not have an active trading market, may be restricted or may be illiquid.Restricted securities are securities that may not be sold to the public without an effective registration statement under the Securities Act of 1933, or, if they are unregistered, may be sold only in a privately negotiated transaction or pursuant to an exemption from registration.Because of the absence of a trading market for illiquid investments, the Fund may not be able to sell such investments at prices approximating those at which the Fund values them or at the times it desires to do so.This may adversely affect the Fund's net asset value.Illiquid securities may trade at a discount from comparable liquid 23 investments and may be subject to wide fluctuations in value.Further, where registration is required to sell a security, the Fund may be obligated to pay all or part of the registration expenses, and a considerable period may elapse between the decision to sell and the time the Fund may be permitted to sell a security under an effective registration statement.If, during such period, adverse market conditions were to develop, the Fund might obtain a less favorable price than prevailed when it decided to sell.The Fund may be unable to sell restricted and other illiquid securities at the most opportune times or at prices approximating the value at which it purchased such securities. ETF Risk. An exchange-traded fund (“ETF”), may not fully replicate the performance of its benchmark index, if any, because of, for example, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of stocks held. An ETF based on an underlying index may not be permitted to sell poorly performing stocks that are included in its index.An actively managed ETF’s performance will reflect its adviser’s ability to make investment decisions that are suited to achieving the ETF’s investment objectives. An ETF may trade in the secondary market at prices below the value of its underlying portfolio and may not be liquid. Portfolio Turnover. The Fund may engage in short-term trading.This means that the Fund may buy a security and sell that security a short period of time after its purchase to realize gains if a Sub-Adviser believes that the sale is in the best interest of the fund (for example, if the Sub-Adviser believes an alternative investment has greater growth potential).Short-term trading causes the Fund to have a high portfolio turnover rate, which could, in turn, generate higher transaction costs (due to commissions or dealer mark-ups and other expenses), and reduce the Fund's investment performance.In addition, a high level of short-term trading may increase the amount of taxable income recognized by shareholders of the Fund, may reduce the after-tax returns of the shareholders, and, in particular, may generate short-term capital gains, which are taxed at ordinary income tax rates. Investing Defensively.The Fund may from time to time take temporary defensive investment positions that may be inconsistent with the Fund’s principal investment strategies in attempting to respond to what the Adviser or Sub-Advisers believe are adverse market, economic, political, social or other conditions, including, without limitation, (i) investing some or all of its assets in money market instruments or shares of money market funds or (ii) holding some or all of its assets in cash or cash equivalents.The Fund may not achieve its investment objective while it is investing defensively.During these times, the Adviser and Sub-Advisers may make frequent portfolio holding changes, which could result in increased trading expenses and taxes, and decreased Fund performance. Warrants and Rights.The Fund may purchase warrants and rights.Warrants are derivative instruments that permit, but do not obligate, the holder to subscribe for other securities or commodities.Rights are similar to warrants, but normally have a shorter duration and are offered or distributed to shareholders of a company.Warrants and rights do not carry 24 with them the right to dividends or voting rights with respect to the securities that they entitle the holder to purchase, and they do not represent any rights in the assets of the issuer.As a result, warrants and rights may be considered more speculative than certain other types of equity-like securities.In addition, the values of warrants and rights do not necessarily change with the values of the underlying securities or commodities and these instruments cease to have value if they are not exercised prior to their expiration dates. Foreign Trading Advisor Risk.The Adviser expects that some of the Trading Advisors will be located outside of the United States. Depending upon their jurisdictions, such Trading Advisors may be subject, among other things, to less rigorous reporting requirements than U.S. Trading Advisors, less rigorous regulatory and compliance requirements, and less protective legal systems and laws relating to shareholders’, investors’ and/or clients’ rights. It may also be more difficult for the Fund to enforce legal judgments against Trading Advisors located outside the United States. Subsidiary Risk.By investing in a Subsidiary and in Trading Entities, the Fund will be indirectly exposed to the risks associated with the Subsidiary’s and the Trading Entities’ respective investments.The Subsidiary and the Trading Entities are not registered under the 1940 Act and, unless otherwise noted in this Prospectus, are not subject to all of the investor protections of the 1940 Act.Changes in the laws of the United States, the U.S. states or the Cayman Islands, under which the Fund, the Trading Entities and the Subsidiary are organized and operated, as applicable, could prevent the Fund, the Subsidiary or the Trading Entities from operating as described in this Prospectus and could negatively affect the Fund and its shareholders. Tax Risk.To qualify for the tax treatment available to regulated investment companies under the U.S. Internal Revenue Codeof 1986, as amended (the “Code”), the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income.”Income derived from direct investments in commodities is not “qualifying income.”The U.S. Internal Revenue Service (the “IRS”) has indicated in a revenue ruling that income from certain instruments, such as certain structured notes, that create commodity exposure may constitute “qualifying income,” and it has issued private letter rulings holding that income derived from certain commodity-linked notes constitutes “qualifying income.”In addition, the IRS has issued private letter rulings concluding that income derived by a regulated investment company from a wholly owned subsidiary, such as the Subsidiary, that invests in commodities and commodity-linked derivatives constitutes “qualifying income.” Each of these private letter rulings applies only to the taxpayer that requested it and may not be used or cited as precedent.Moreover, IRS has recently suspended the issuance of such rulings and is reviewing its policy in this area.The Fund has not applied for or received such a ruling from the IRS, and has not determined whether to seek such a ruling if the IRS were to resume issuing such rulings.Based on the reasoning applied by the IRS in those rulings, the Fund intends to take the position that income from its investments in commodity-linked notes and in a Subsidiary will constitute “qualifying income.”In the absence of a ruling, however, 25 there can be no certainty in this regard. It is possible that, as a consequence of its current review of this area, the IRS will reverse its prior position and publish guidance under which it will take the position that these items would not constitute “qualifying income.”The tax treatment of the Fund’s investment in commodity-linked notes and the Subsidiary could also be adversely affected by future legislation or Treasury regulations. If income derived by the Fund from its investments in commodity-linked notes and the Subsidiary does not constitute “qualifying income,” the Fund will most likely not qualify as a regulated investment company under the Code.In that case, the Fund would be subject to U.S. federal income tax at regular corporate rates on its taxable income, including its net capital gain, even if such income were distributed to its shareholders, and all distributions out of earnings and profits would be taxed to shareholders as dividend income.If future legislation, Treasury regulations or IRS guidance prevents the Fund from treating its income from its investments in commodity-linked notes or a Subsidiary as “qualifying income,” the Fund and the Adviser will consider what action to take, including potentially liquidating the assets of the Fund held in the Subsidiary. Special Portfolio Diversification Requirements Risk.To enable a variable annuity or variable life insurance contract based on an insurance company separate account to qualify for favorable tax treatment under the Code, the underlying investments must follow special diversification requirements that limit the percentage of assets that can be invested in securities of particular issuers.The Fund's investment program is managed to meet those requirements, in addition to other diversification requirements under the Code and the 1940 Act that apply to publicly-sold mutual funds. Failure by the Fund to meet those special requirements could cause earnings on a contract owner's interest in an insurance company separate account to be taxable income.Those diversification requirements might also limit, to some degree, the Fund's investment decisions in a way that could reduce its performance. DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Fund's policies and procedures with respect to the disclosure of the Fund's portfolio securities is available in the Fund's SAI. MANAGEMENT The Fund was established as a series of shares offered by Arden Investment Series Trust (the “Trust”), which was organized under the laws of the State of Delaware on April 11, 2012.The Fund is a diversified, open-end management investment company registered under the 1940 Act and is commonly known as a “mutual fund.”The Fund has retained the Adviser to manage all aspects of the investments of the Fund (including oversight of the Sub-Advisers). Investment Adviser. Arden Asset Management LLC, located at 375 Park Avenue, 32nd Floor, New York, New York 10152, manages the investments of the Fund pursuant to an investment advisory agreement (the “Advisory Agreement”).The Adviser, a Delaware limited liability company, is registered as an investment adviser under the Investment Advisers Act of 1940. 26 The Adviser is an independent investment management firm dedicated exclusively to creating and managing portfolios of hedge funds since 1993.The Adviser provides investment advisory services and management services to commingled hedge funds and registered investment companies, including an open-end mutual fund which is the initial series of the Trust that was launched in 2012.The Adviser also serves as investment manager or management company to other customized portfolios on either a discretionary or non-discretionary basis.As of [, 2013,] the Adviser had more than [$] billion in assets under management. The Adviser, subject to the general supervision of the Board, manages the Fund in accordance with its investment objective and policies, and maintains related records. Under the Advisory Agreement, the Fund pays the Adviser a monthly fee that is accrued daily at an annual rate that declines on additional assets as the Fund grows, as follows:[1.85%] of the first [$1 billion] of average annual net assets of the Fund, [1.65%] of the next [$1 billion] and [1.50%] of average annual net assets over [$2 billion]. The Adviser and the Fund have entered into an expense limitation and reimbursement agreement (the “Expense Limitation Agreement”) under which the Adviser (or its affiliate) has agreed to pay or absorb the ordinary operating expenses of the Fund (including organization and offering expenses, but excluding any Underlying Fund fees and expenses, dividend and interest expenses on short sales as well as other investment-related expenses, such as transaction costs, commissions, costs related to any securities lending program, inverse floater program fees and expenses, and interest, taxes and extraordinary expenses of the Fund), to the extent necessary to limit the ordinary operating expenses of the Fund to [%] per annum of the Fund's average daily net assets (the “Expense Limitation”).Additionally, the Expense Limitation Agreement provides that the Adviser will waive its advisory fee payable under the Advisory Agreement to the extent necessary to reimburse the Fund for any management fees to which it is subject as an investor in Underlying Funds that are not exchange-traded funds.In consideration of the Adviser's agreement to limit the Fund's expenses, the Fund will carry forward the amount of expenses paid or absorbed by the Adviser (or its affiliate) in excess of the Expense Limitation for a period not to exceed three years from the end of the fiscal year in which they were incurred and will reimburse the Adviser (or its affiliate) such amounts.Reimbursement will be made as promptly as possible, but only to the extent it does not cause the Fund's ordinary operating expenses to exceed the Expense Limitation in effect at the time the expense was paid or absorbed.The Expense Limitation Agreement will remain in effect through the conclusion of the Fund’s third full fiscal year, unless sooner terminated at the sole discretion of the Board. A discussion regarding the basis for the Board's approval of the Advisory Agreement will be available in the Fund's first report to shareholders. 27 Adviser's Portfolio Managers.The management of the Fund's portfolio is the responsibility of the Adviser's Investment Committee, which is comprised of, with respect to the Fund, Averell H. Mortimer, Henry P. Davis, Ian McDonald and Shakil Riaz. Averell H. Mortimer.Mr. Mortimer is the Founder and Chief Executive Officer of the Adviser.Mr. Mortimer is also chairman of the Adviser's Investment Committee and is responsible for the firm's overall investment process. With over twenty years experience on Wall Street, Mr. Mortimer has worked in a variety of investment fields, including investment banking, venture capital and investment management. Mr. Mortimer received a B.A. from the University of Colorado in 1980 and an M.B.A. from Columbia University's School of Business in 1984. Henry P. Davis.Mr. Davis is a Managing Director at the Adviser and is a member of the Adviser's Investment Committee. Mr. Davis is responsible for supervising the firm's research activities and is also actively involved inmanager selection and portfolio management for each of the Arden funds. Prior to joining the Adviser, Mr. Davis was an investment advisor to several high net worth families with responsibility for manager selection, oversight and asset allocation decisions. Previously, Mr. Davis was an attorney with Davis Polk & Wardwell, specializing in corporate and asset management work for hedge funds and other investment vehicles. Mr. Davis is a graduate of Yale Law School and Cornell University, where he graduated summa cum laude and was elected to Phi Beta Kappa in 1988. Ian McDonald.Mr. McDonald is a Managing Director at the Adviser and is a member of the Adviser's Investment Committee.Mr. McDonald isresponsible for supervising the firm's research activities and is also actively involved inmanager selection and portfolio management for each of the Arden funds.Mr. McDonald works out of, and is responsible for managing, the Adviser's London office. Prior to joining the Adviser, Mr. McDonald worked at Morgan Stanley in the International Prime Brokerage Group's European Capital Introduction division.In this role, he was responsible for introducing hedge funds to a variety of prospective investors, including fund of funds, private banks, pension funds, endowments and foundations.Before joining Morgan Stanley, Mr. McDonald was an investment consultant in the London office of Cambridge Associates and was responsible for monitoring European hedge fund managers.Prior to that, he was based in Cambridge's Boston office where he focused on manager selection and due diligence of U.S. hedge funds. Mr. McDonald graduated with an MA (Honors) degree in Economic and Social History from the University of St. Andrews in Scotland. Shakil Riaz.Mr. Riaz is a Managing Director at the Adviser and is a member of the Adviser's Investment Committee.Mr. Riaz is actively involved inmanager selection and portfolio construction.Mr. Riaz is also responsible for leading the investment process for the Arden PropPartners funds.Previously, he was the Chief Investment Officer of J.P. Morgan PropPartners Management Corp (“JPM PP”).Prior to JPM PP, he was Chief Investment Officer for the Capital Markets Investment Program since 1994, and prior to joining the Investment Bank in New York, Mr. Riaz was General Manager of the predecessor Chemical Bank's offices in Cairo, Bahrain and Singapore from 1983-1991.He joined Chemical Bank in 1976 in the 28 International Operations Group, transferring to the Middle East territory of the International Division in 1980.Mr. Riaz holds a B.S. in Aerospace and Mechanical Engineering from Princeton University, a graduate diploma from the University of Stockholm and a M.B.A. from the Fuqua School of Business at Duke University. The SAI provides additional information about the Portfolio Managers' compensation, other accounts managed by the Portfolio Managers (including related conflicts of interest) and the Portfolio Managers' ownership of Shares. Sub-Advisers.The Adviser and the Trust have been granted an exemptive order from the Securities and Exchange Commission (“SEC”) that permits the Adviser to engage additional unaffiliated subadvisers, and to enter into and materially amend an existing or future subadvisory agreement with an unaffiliated subadviser, upon the approval of the Board of Trustees, without obtaining shareholder approval. The initial sole shareholder of the Fund has approved the Fund’s use of this exemptive order. A discussion regarding the basis for the Board's approval of the Sub-Advisory Agreements will be available in the Fund's first report to shareholders. About the Fund’s Wholly-Owned Subsidiary.The Subsidiary is an exempted company organized under the laws of the Cayman Islands.The Fund will invest in the Subsidiaryin order to gain exposure to certain investments, including commodities investments, within the limitations of Subchapter M of the Code, applicable to “regulated investment companies.” The Fund will invest no more than 15% of its assetsin the Subsidiary. The Subsidiary is overseen by its own board of directors.However, the Fund’s Board maintains oversight responsibility for investment activities of the Subsidiary generally as if the Subsidiary’s investments were held directly by the Fund.The Adviser is responsible for the Subsidiary’s day-to-day business pursuant to the Advisory Agreement, and the Sub-Adviser selects the Subsidiary’s investments pursuant to an Addendum to the Sub-Advisory Agreement with the Adviser.Under these agreements, the Adviser and the Sub-Advisers provide the Subsidiary with the same type of management and sub-advisory services, under the same terms as are provided to the Fund.The Subsidiary has entered into addendums to the Fund's administrative and custody agreements for the provision of the same services as are being provided to the Fund.The Subsidiary will bear the fees and expenses incurred in connection with the advisory, administrative and custody services that it receives.The Fund expects that the expenses borne by the Subsidiary will not be material in relation to the value of the Fund’s assets. In managing the Subsidiary’s investment portfolio, and in adhering to the Fund’s compliance policies and procedures, the Adviser will treat the assets of the Subsidiary generally as if the assets were held directly by the Fund.The Adviser will also treat the assets of the Subsidiary generally as if the assets were held directly by the Fund with respect to its adherence to the Fund’s investment policies and restrictions.The Fund complies with the provisions of the 1940 Act governing investment policies, capital structure and leverage on a consolidated basis 29 with the Subsidiary and any investment adviser to the Subsidiary serves as such in compliance with the provisions of the 1940 Act.The Subsidiary also complies with applicable provisions of the 1940 Act relating to affiliated transactions and custody.The custodian of the Fund serves as the custodian of the Subsidiary. Please refer to the SAI for additional information about the organization and management of the Subsidiary. SHAREHOLDER INFORMATION Fund shares are sold to participating insurance companies, and are redeemed, at their net asset value per share.The net asset value that applies to a purchase order is the next one calculated after the insurance company (as the Fund's designated agent to receive purchase orders) receives the order from its contract owner, in proper form.Fund shares are redeemed at the next net asset value calculated after the insurance company (as the Fund's designated agent to receive purchase orders) receives the order from its contract owner, in proper form.The Fund's Transfer Agent generally must receive the purchase or redemption order from the insurance company by 9:30 a.m.Eastern Time on the next regular business day. Information about your investment in the Fund through your variable life insurance policy can be obtained only from your participating insurance company or its servicing agent.The Fund’s Transfer Agent does not hold or have access to those records.Instructions for buying or selling shares of the Fund should be given to your insurance company or its servicing agent, not directly to the Fund or its Transfer Agent. The Fund does not impose any sales charge on purchases of its shares.If there are any charges imposed under the variable life or other contract through which Fund shares are purchased, they are described in the accompanying prospectus of the participating insurance company.The participating insurance company's prospectus may also include information regarding the time you must submit your purchase and redemption orders. The net asset value (“NAV”) of the Fund's Shares is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (generally 4:00 p.m., Eastern time) on each day that the NYSE is open for business (the “Valuation Time”).To calculate NAV, the Fund's assets are valued and totaled, liabilities are subtracted, and the balance is divided by the number of Shares outstanding.To the extent the Fund offers multiple classes of Shares, the NAV of various classes of the Fund may vary because of the different expenses that may be charged against Shares of different classes of the Fund, including transfer agency and 12b-1 fees. Shares are bought at the public offering price per share next determined after a request has been received in proper form.The public offering price of the Shares is equal to the NAV.Shares held by you are sold at the NAV per share next determined after a request has been received in proper form.Any request received in proper form before the Valuation Time 30 will be processed the same business day.Any request received in proper form after the Valuation Time will be processed the next business day. Securities listed on the Nasdaq National Market System (“NASDAQ”) are valued at the NASDAQ Official Closing Price (“NOCP”) (which, as of June 2003, is the last trade price at or before 4:00:02 p.m. (Eastern Time) adjusted up to NASDAQ's best offer price if the last trade price is below such bid and down to NASDAQ's best offer price if the last trade is above such offer price).If no NOCP is available, the security will be valued at the last sale price on the NASDAQ prior to the calculation of the net asset value of the Fund.If no sale is shown on NASDAQ, the bid price will be used.If no sale is shown and no bid price is available, the price will be deemed “stale” and the value will be determined in accordance with Board-approved fair valuation procedures. U.S. exchange traded securities, other than NASDAQ securities, are valued at their last composite sale prices as reported on the exchanges where such securities are traded.If no sales of such securities are reported on a particular day, the securities will be valued based upon their composite bid prices for securities held long, or their composite ask prices for securities held short, as reported by such exchanges. Securities traded on a foreign securities exchange will be valued at their last sale prices on the exchange where such securities are primarily traded, or in the absence of a reported sale on a particular day, at their bid prices, in the case of securities held long, or ask prices, in the case of securities held short, as reported by such exchange.As it relates to certain markets (e.g., Russian, Thailand), if there is no activity on the exchange in which a Fund’s security trades, a price comparable security trading on a different exchange will be used. Other securities for which market quotations are readily available will be valued at their bid prices, or ask prices in the case of securities held short, as obtained from one or more dealers making markets for such securities. If market quotations are not readily available, securities and other assets, will be valued at fair value pursuant to procedures adopted in good faith by, and under the supervision of, the Board.The Fund may also use fair value to value certain types of illiquid securities. Fair value pricing generally will be used if the market in which a portfolio security trades closes early or if trading in a particular security was halted during the day and did not resume prior to the Fund's net asset value calculation. Since trading in many foreign securities is normally completed before the time at which the Fund calculates its NAV, events or market fluctuations affecting the value of such securities held by the Fund that occur between the close of trading in the security and the time at which the Fund prices its portfolio securities would not be reflected in the Fund’s calculation of its NAV if foreign securities are generally valued at their closing prices.To address this issue, the Board has approved procedures that implement fair valuations of foreign equity securities (excluding Canadian, Mexican and ADR securities priced on a domestic exchange) as a result of movements in U.S. markets (following the close of various foreign markets) that, on any given day, 31 exceed certain Fund-approved triggers or thresholds.One or more independent fair valuation pricing services may be retained to assist in the fair valuation process for foreign securities. The effect of using fair value pricing is that a portfolio security will be priced based on the subjective judgment of the Adviser, its representatives on the Fund’s pricing committee, and/or other agents of the Fund/Board, operating under procedures approved by the Board, instead of being priced using valuations from an independent pricing service. Fair value pricing can help to protect the Fund by reducing arbitrage opportunities available to short-term traders, but there is no assurance that fair value pricing will completely prevent dilution of the Fund's net asset value by such traders. Debt securities will be valued in accordance with the procedures described above, which with respect to such securities may include the use of valuations furnished by a pricing service which employs a matrix to determine valuations for normal institutional size trading units.The reasonableness of valuations provided by any such pricing service will be reviewed periodically by the Board.Debt securities with remaining maturities of 60 days or less, absent unusual circumstances, will be valued at amortized cost, so long as such valuation is determined by the Board to represent fair value. All assets and liabilities initially expressed in foreign currencies will be converted into U.S. dollars using foreign exchange rates provided by a pricing service.Trading in foreign securities generally is completed, and the values of such securities are determined, before the close of securities markets in the U.S.Foreign exchange rates also are determined before such close.On occasion, the values of securities and exchange rates may be affected by significant events occurring between the time that determination of such values or exchange rates are made and the time that the net asset value is determined.When such significant events materially affect the values of securities held by the Fund or its liabilities, these securities and liabilities may be valued at fair value as determined in good faith by, or under the supervision of, the Board. In accordance with these policies, investments in Underlying Funds are valued at their “fair values.”Ordinarily, this will be the values determined by the managers of the Underlying Funds (“Managers”) in accordance with the Underlying Funds' valuation policies and as reported by the Managers.As a general matter, the fair value of the Fund's interest in an Underlying Fund will represent the amount that the Fund could reasonably expect to receive from the Fund if the Fund's interest were redeemed.The Fund may not be able to verify valuation information given to the Fund by the Managers.In the unlikely event that an Underlying Fund does not report a value to the Fund on a timely basis, the Fund would determine the fair value of its interest in that Underlying Fund based on all relevant circumstances which may include the most recent value reported by the Underlying Fund, as well as any other relevant information available at the time the Fund values its assets.The Board has determined that any values of interests in Underlying Funds reported as “estimated” or “final” values (using the nomenclature of the private investment fund industry) will be 32 deemed to reasonably reflect market values of securities for which market quotations are available or the fair value of such securities. Before investing in any Underlying Fund (that is not a registered investment company), the Adviser will conduct a due diligence review of the valuation methodology utilized by the Underlying Fund, which as a general matter will utilize market values when available, and otherwise utilize principles of fair value that the Adviser reasonably believes to be consistent with those used by the Fund for valuing its own investments.Furthermore, prior to the Fund investing in an Underlying Fund (that is not a registered investment company), the Adviser will seek confirmation from the Manager that, in the event the Manager allocates Underlying Fund assets to a special investment account or side pocket:(i) the valuations as provided to the Fund are reflective of the most recently computed fair value of the special investment account or side pocket by the Manager; and (ii) the Manager computes the fair value of the special investment account or side pocket at least on an annual basis. The Fund's valuation procedures adopted require the Adviser to consider all relevant information available at the time the Fund values its assets.The Adviser or, in certain cases, the Board, will consider such information, and may conclude in certain circumstances that the information provided by a Manager does not represent the fair value of the Fund's interests in an Underlying Fund.Following procedures adopted by the Board, the Adviser could value the Fund's investment in an Underlying Fund at the Underlying Fund's net asset value as reported at the time of valuation, or, if appropriate and in light of the relevant circumstances, adjust such value to reflect a premium or discount to net asset value.Any such decision must be made in good faith, and subject to the review of the Board. Investors should be aware that situations involving uncertainties as to the valuation of portfolio positions could have an adverse effect on the Fund's net assets, which, in turn, would affect amounts paid on redemptions of Shares and the amount of fees paid, if the judgments made regarding appropriate valuations should be proven incorrect. If the net asset value of a mutual fund is not accurate, purchasing or redeeming shareholders may pay or receive too little or too much for their shares and the interests of remaining shareholders may become overvalued or diluted. PURCHASING AND REDEEMING SHARES You may only submit instructions for buying or selling shares of the Fund to your insurance company or its servicing agent, not directly to the Fund or its Transfer Agent.Information about your investment in the Fund can only be obtained from your participating insurance company or its servicing agent.The Fund’s Transfer Agent does not hold or have access to those records. Share Class Alternatives.The Fund currently offers two classes of Shares, Class 1 and Class 2 Shares, which are being offered by this Prospectus.The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will usually have different share prices.Class 2 Shares are subject to a 33 distribution and service plan.The expenses of that plan are described below.Class 1 Shares are not subject to a distribution and service plan. Purchasing Shares.Shares of the Fund may be purchased only by separate investment accounts of participating insurance companies as an underlying investment for variable life insurance policies.Individual investors cannot buy shares of the Fund directly.Please refer to the accompanying prospectus of the participating insurance company for information on how to select the Fund as an investment option.That prospectus will indicate which share class you may be eligible to purchase. Minimum Investments.The minimum initial investment for Class 1 and Class 2 Shares is $1,000.Subsequent investments in Class 1 and Class 2 Shares must be made in amounts of $500 or more. The Fund may accept initial and subsequent investments of smaller amounts in its sole discretion.The Board may also change minimum investment amounts at any time.The Fund retains the right to refuse to accept an order. General.The Fund reserves the right in its sole discretion to withdraw all or any part of the offering of any class of Shares when, in the judgment of the Fund's management, such withdrawal is in the best interest of the Fund. An order to purchase Shares is not binding on, and may be rejected by, the Fund until it has been confirmed in writing by the Fund and payment has been received. Redeeming Shares.Only the participating insurance companies that hold Fund shares in their separate accounts can place orders to redeem shares.Contract holders and policy holders should not directly contact the Fund or its Transfer Agent to request a redemption of Fund shares.The Fund normally sends payment by Federal Funds wire to the insurance company's account on the next business day after the Fund receives the order (and no later than seven days after the Fund's receipt of the order).Under unusual circumstances determined by the SEC, payment may be delayed or suspended.Contract owners should refer to the withdrawal or surrender instructions in the accompanying prospectus of the participating insurance company. Redemptions In Kind.The Fund reserves the right to make payment for a redemption in securities rather than cash, which is known as a “redemption in kind.”This would be done only under extraordinary circumstances and if the Fund deems it advisable for the benefit of all shareholders, such as a redemption of a significant percentage of the Fund's Shares that could adversely impact the Fund's operations.A redemption in kind will consist of securities (which can include interests held in an Underlying Fund) equal in market value to the Shares being redeemed.That means that the redemption proceeds will be paid to the participating insurance companies in securities from the Fund's portfolio.If the Fund redeems shares in kind, the insurance company accounts may bear transaction costs and will bear market risks until such securities are converted into cash. 34 Exchanging Fund Shares.You may not exchange your Shares for another Share class of the Fund. ADDITIONAL INFORMATION Small Accounts.Due to the relatively higher cost of maintaining small accounts, upon 60 days' notice, the Fund may redeem Shares in your account if it has a value of less than the required minimum investment.If you bring your account balance up to the required minimum no account fee or involuntary redemption will occur.The Fund will not close your account if it falls below the required minimum solely because of a market decline.The Fund reserves the right to waive this fee. Frequent Purchases and Sales of Fund Shares.Frequent purchases and redemptions of mutual fund shares may interfere with the efficient management of the Fund's portfolio by the Adviser, increase portfolio transaction costs, and have a negative effect on the Fund's long term shareholders.For example, in order to handle large flows of cash into and out of the Fund, the Adviser may need to allocate more assets to cash or other short-term investments or sell securities, rather than maintaining full investment in securities selected to achieve the Fund's investment objective.Frequent trading may cause the Fund to sell securities at less favorable prices.Transaction costs, such as brokerage commissions and market spreads, can detract from the Fund's performance. Funds (such as this Fund) that invest in foreign securities may be at a greater risk for excessive trading.Investors may attempt to take advantage of anticipated price movements in securities held by the Fund based on events occurring after the close of a foreign market that may not be reflected in the Fund's NAV (referred to as “price arbitrage”).In addition, if the Fund invests in certain smaller capitalization companies that are, among other things, thinly traded, traded infrequently, or relatively illiquid, there is the risk that the current market price for the securities may not accurately reflect current market values.A shareholder may seek to engage in short-term trading to take advantage of these pricing differences.To the extent that the Fund does not accurately value securities, short-term arbitrage traders may dilute the NAV of the Fund, which negatively impacts long-term shareholders.Although the Fund has adopted fair valuation policies and procedures intended to reduce the Fund's exposure to price arbitrage and other potential pricing inefficiencies, there remains potential for short-term arbitrage trades to dilute the value of Fund Shares. The Transfer Agent and the Distributor, on behalf of the Fund, have entered into agreements with participating insurance companies designed to detect and restrict excessive short-term trading activity by contract or policy owners or their financial advisers in their accounts.The Transfer Agent has advised participating insurance companies that it generally considers certain types of trading activity to be "excessive," such as making a "transfer" out of the Fund within 90 days after buying Fund shares (by the sale of the recently purchased Fund shares and the purchase of shares of another fund).The agreements require participating insurance companies to provide transaction information to the Fund and to charge Fund shares 35 redeemed within 90 days of purchase a 2.00% redemption fee, payable to the Fund.The redemption fee is designed to protect the Fund and its remaining shareholders from the effects of short-term trading.The redemption fee is charged as a percentage of the amount redeemed on shares held for less than the required holing period. The Fund will impose the redemption fee to the extent that the number of Fund shares redeemed exceeds the number of Fund shares that have been held for more than 90 days.In determining how long shares of the Fund have been held, the Fund assumes that shares held for the longest period of time will be sold first.The Fund will retain the fee for the benefit of the non-redeeming shareholders.Due to operational requirements, certain financial intermediaries’ methods for tracking and calculating the fee may differ in some respects from the Fund’s methods for tracking and calculating the fee.The Fund will not charge the 2.00% redemption fee on transactions involving: · total or partial redemptions of shares by omnibus accounts maintained by financial intermediaries that have negotiated pre-existing legal covenants and agreements with the Fund to waive or not to impose the fee; · total or partial redemptions made pursuant to an automatic non-discretionary rebalancing program or a systematic withdrawal plan established with the Fund or a financial intermediary; · redemptions of shares from employer-sponsored retirement plans, such as 401(k) plans, which are made in connection with the withdrawal of an entire plan from the Fund; · redemptions initiated by the Fund, as permitted in this Prospectus; or · redemptions by funds advised by the Adviser. A participating insurance company may also have its own policies and procedures and may impose its own restrictions or limitations to discourage short-term and/or excessive trading by its policy or contract owners.Those policies and procedures may be different from the Fund's in certain respects.You should refer to the prospectus for your insurance company variable annuity contract for specific information about the insurance company's policies.Under certain circumstances, policy or contract owners may be required to transmit purchase or redemption orders only by first class U.S. mail. The Fund's policies and procedures for detecting and deterring frequent or excessive trading are administered by the Fund's Transfer Agent.However, the Transfer Agent presently does not have the ability to directly monitor trading activity in the accounts of policy or contract owners within the participating insurance companies' accounts.The Transfer Agent's ability to monitor and deter excessive short-term trading in such insurance company accounts ultimately depends on the capability and diligence of each participating insurance company, under their agreements with the Transfer Agent, the Distributor and the Fund, in monitoring and controlling the trading activity of the policy or contract owners in the insurance company's accounts. 36 The Transfer Agent will attempt to monitor the net effect on the Fund's assets from the purchase and redemption activity in the accounts of participating insurance companies and will seek to identify patterns that may suggest excessive trading by the contract or policy owners who invest in the insurance company's accounts.If the Transfer Agent believes it has observed evidence of possible excessive trading activity, it will ask the participating insurance companies or other registered owners to provide information about the transaction activity of the contract or policy holders in their respective accounts, and to take appropriate action.In that case, the insurance company must confirm to the Transfer Agent that appropriate action has been taken to curtail the excessive trading activity. The Transfer Agent will, subject to the limitations described in this section, limit or terminate the trading activity of any person, group or account that it believes would be excessive or disruptive.However, the Transfer Agent may not be able to detect or curtail all such trading activity in the Fund.The Transfer Agent will evaluate trading activity on a case by case basis and the limitations placed on trading may vary between accounts. The Fund's policies provide for ongoing assessment of the effectiveness of current policies and surveillance tools, and the Fund's Board reserves the right to modify these or adopt additional policies and restrictions in the future.Shareholders should be aware, however, that any surveillance techniques currently employed by the Fund or other techniques that may be adopted in the future, may not be effective, particularly where the trading takes place through certain types of omnibus accounts.As noted above, if the Fund is unable to detect and deter trading abuses, the Fund's performance, and its long term shareholders, may be harmed.In addition, shareholders may be harmed by the extra costs and portfolio management inefficiencies that result from frequent trading of Fund Shares, even when the trading is not for abusive purposes. General.The Fund will not be responsible for any losses from unauthorized transactions (such as purchases or sales) if it follows reasonable security procedures designed to verify the identity of the investor.You should verify the accuracy of your confirmation statements immediately after you receive them. DISTRIBUTION AND SERVICE (12b-1) PLANS Distribution and Service Plan for Class 2 Shares.[The Trust (on behalf of the Fund) has adopted a Rule 12b-1 plan under which the Fund is authorized to pay to the Distributor and any other entity authorized by the Board, including the Adviser (collectively, “payees”), compensation for distribution-related and/or shareholder services, an aggregate fee equal to 0.25% of the average daily net assets of the Fund’s Class 2 Shares.The payees may pay any or all amounts received under the Rule 12b-1 plan to other persons for any distribution or service activity conducted on behalf of the Fund.The plan is a core component of the ongoing distribution of the Fund’s Class 2 Shares.The Distributor may reimburse certain distribution-related and/or shareholder servicing expenses incurred by the Adviser. ] 37 Because these fees are paid out of the Fund’s assets on an on-going basis, over time they will increase the operating expenses of the Class 2 Shares and may cost you more than other types of fees or sales charges.As a result, the Class 2 Shares may have lower performance compared to the Fund’s shares that are not subject to this distribution service fee. Use of Plan Fees.The Distributor currently uses all of those fees to compensate sponsors(s) of the insurance product for providing personal services and account maintenance for variable contract owners that hold Class 2 Shares. DIVIDENDS, DISTRIBUTIONS AND TAXES Dividends and Capital Gain Distributions.Dividends from net investment income, if any, are declared and paid annually.The Fund intends to distribute annually any net capital gains.Dividends and distributions will automatically be reinvested in additional Shares, unless you elect to have the distributions paid to you in cash.There are no sales charges or transaction fees for reinvested dividends and all Shares will be purchased at NAV.Shareholders will be subject to tax on all dividends and distributions whether paid to them in cash or reinvested in Shares. Taxes.Holders of variable annuity and life insurance contracts should refer to the prospectus of the issuing participating insurance company and consult their own tax advisors with respect to the tax treatment of such variable insurance contract.Because shares of the Fund may be purchased only through insurance company separate accounts for variable life insurance policies, any dividends from net investment income and distributions of net realized short-term and long-term capital gains will be taxable, if at all, only to the participating insurance company.However, those payments may affect the tax basis of certain types of distributions from those accounts. The Fund has qualified and intends to qualify each year to be taxed as a regulated investment company under the Code by satisfying certain income, asset diversification and income distribution requirements, but reserves the right not to so qualify.In each year that it qualifies as a regulated investment company, the Fund will not be subject to federal income taxes on its income that it distributes to shareholders. Investors are urged to consult their own tax advisors regarding federal (including the application of the alternative minimum tax), state, local and non-U.S. tax consequences to them of investing in the Fund.For more information regarding the U.S. tax treatment of an investment in the Fund, please refer to the SAI dated [2013], which is on file with the SEC and is incorporated by reference into this Prospectus. PRIVACY NOTICE IMPORTANT NOTICE CONCERNING OUR PRIVACY POLICY 38 This Privacy Notice describes the policies of the Fund and the Adviser (collectively, “us”, “we”) with respect to nonpublic personal information of investors, prospective investors and former investors.These policies apply to individuals only and are subject to change. The Adviser collects and maintains nonpublic personal information about investors as follows: · Information we receive in subscription agreements, investor questionnaires and other forms which investors complete and submit to us, such as names, addresses, phone numbers, social security numbers, and, in some cases, employment, asset, income and other household information; · Information we receive and maintain relating to an investor's capital account, such as profit and loss allocations and capital withdrawals and additions; · Information about investments in and other transactions with the Fund and its affiliates; and · Information we receive about an investor from the investor's purchaser representative, financial advisor, investment consultant or other financial institution with whom the Adviser or the Fund has a relationship and/or whom the investor may have authorized to provide such information to the Adviser or the Fund. We do not disclose any nonpublic personal information about investors or former investors to any third parties except as may be required by law.We may, however, disclose information about an investor or former investor to a person acting in a fiduciary or representative capacity on behalf of such investor or former investor (such as an IRA custodian or Trustee of a grantor trust), as well as to various third-party agents of the Fund as part of the necessary and routine operations of the Fund, including the Fund's legal counsel, auditors, administrator and bank. On all occasions when it is necessary for us to share this information with these third-party agents, we require that such information only be used for the limited purpose for which it is shared and advise these third-party agents not to further share this information with others except to fulfill that limited purpose. We take the responsibility to protect the privacy and confidentiality of investor information very seriously.We maintain appropriate physical, electronic and procedural safeguards to guard investors' nonpublic personal information.We provide investors with a Privacy Notice as part of their subscription materials and annually after that.If we change the privacy policies to permit sharing additional information we have about investors or to permit disclosures to additional types of parties, the investors will be notified in advance, and, if required by law, the investors will be given the opportunity to opt out of such additional disclosure and to direct us not to share investor information with such parties. 39 FOR MORE INFORMATION In addition to the information contained in the Prospectus, the following documents are available free upon request: Annual and Semi-Annual Reports.The Fund will publish annual and semi-annual reports to shareholders that will contain detailed information on the Fund's investments. Statement of Additional Information (“SAI”).For more information about the Fund, you may wish to refer to the SAI dated November 27, 2012, which is on file with the SEC and is incorporated by reference into this Prospectus. You can obtain a free copy of the SAI and the annual and semi-annual reports, when available, by writing to the Fund, c/o U.S. Bancorp Fund Services, LLC; P.O. Box 701; Milwaukee, WI 53201-0701 or by calling toll free 1-866-773-7145.General inquiries regarding the Fund may also be directed to the above address or telephone number. Information about the Fund, including the SAI, can be reviewed and copied at the SEC's Public Reference Room, treet NE, Washington, D.C.Information about the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090. Reports and other information regarding the Fund are available on the EDGAR Database on the SEC's Internet site at http://www.sec.gov, and copies of this information may be obtained, after paying a duplicating fee, by electronic request at the following e-mail address:publicinfo@sec.gov, or by writing the Commission's Public Reference Section, Washington D.C. 20549-1520. (Investment Company Act File No. 811-22701) 40 SUBJECT TO COMPLETION Information contained herein is subject to completion or amendment. A Registration Statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the Registration Statement becomes effective. This Prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state in which such offer, solicitation, or sale would be unlawful prior to registration or qualification under the securities laws of any such state. ARDEN VARIABLE ALTERNATIVE STRATEGIES FUND Class 1 Shares Class 2 Shares A Series of Arden Investment Series Trust 375 Park Avenue, 32nd Floor New York, NY 10152 STATEMENT OF ADDITIONAL INFORMATION [] Arden Variable Alternative Strategies Fund (the “Fund”) is a series of shares offered by Arden Investment Series Trust, a diversified, open-end management investment company organized on April 11, 2012 as a statutory trust under the laws of the State of Delaware.The investment objective of the Fund is to achieve capital appreciation.The Fund pursues its objective primarily by allocating assets of the Fund among a number of sub-advisers that employ a variety of alternative investment strategies. Arden Asset Management LLC (the “Adviser”) serves as the investment adviser of the Fund. Shares of the Fund are sold to provide benefits under variable life insurance policies, as described in the Prospectus for the Fund and for the insurance products you have selected. Information about the Fund is set forth in a separate prospectus for the Fund, dated [] (the “Prospectus”), which provides the basic information you should know before investing.To obtain a copy of the Prospectus, please write to Arden Investment Series Trust, 375 Park Avenue, 32nd Floor, New York, New York 10152, or call (212) 751-5252.This Statement of Additional Information (“SAI”) is not a prospectus but contains information in addition to and more detailed than that set forth in the Prospectus.It is incorporated by reference in its entirety into the Prospectus.This SAI is intended to provide you with additional information regarding the activities and operations of the Fund and the Trust, and it should be read in conjunction with the Prospectus. TABLE OF CONTENTS THE FUND 1 FUND OBJECTIVE, INVESTMENTS, STRATEGIES AND RISKS 1 MANAGEMENT OF THE TRUST 16 INVESTMENT ADVISER AND ADVISORY AGREEMENT 24 SUB-ADVISERS AND SUB-ADVISORY AGREEMENTS 27 CONFLICTS OF INTEREST 28 BROKERAGE 30 DISTRIBUTION AND SERVICE ARRANGEMENTS 31 DISCLOSURE OF PORTFOLIO SECURITIES HOLDINGS 32 CODE OF ETHICS 34 PROXY VOTING PROCEDURES 34 DISTRIBUTION 35 ADDITIONAL INFORMATION ABOUT PURCHASES AND SALES 36 DIVIDENDS, DISTRIBUTIONS AND TAXES 36 GENERAL INFORMATION 41 FINANCIAL STATEMENTS 44 i THE FUND Arden Investment Series Trust (the “Trust”) was organized under the laws of the State of Delaware on April 11, 2012.The Trust is a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) commonly known as a “mutual fund.”This SAI relates to the Arden Variable Alternative Strategies Fund (the “Fund”).The Fund is a separate investment portfolio or series of the Trust. This SAI relates to Class 1 and Class 2 shares of the Fund, currently the only classes of shares being offered by the Fund.The Fund is also authorized to offer other classes of shares but such shares have not been offered as of the date of this SAI. Insurance companies that hold shares of the Fund in their separate accounts for the benefit of their customers’ variable life insurance policies are the record holders and the owners of shares of beneficial interest in the Fund.The right of those customers of the insurance companies to give directions to the insurance company for the purchase or redemption of shares is determined under the contract between the customer and the insurance company.The insurance companies, and not their customers, are “shareholders” of the Fund.The rights of those insurance companies as record holders and owners of shares of the Fund are different from the rights of their customers. FUND OBJECTIVE, INVESTMENTS, STRATEGIES AND RISKS Investment Objective The Fund seeks to achieve capital appreciation.All investments entail some market and other risks.For instance, there is no assurance that the Fund will achieve its investment objective.You should not rely on an investment in the Fund as a complete investment program. Additional Information on Portfolio Investments, Strategies and Risks Information contained in this SAI expands upon information contained in the Fund's Prospectus.No investment in shares of the Fund should be made without first reading the Prospectus. In pursuing the Fund's objective, Arden Asset Management LLC (the “Adviser”) seeks to achieve a relatively low correlation to the major equity and fixed income markets through the allocation of the assets of the Fund among a number of sub-advisers (the “Sub-Advisers”) that employ a variety of alternative investment strategies. Additionally, up to 20% of the Fund's assets may be managed directly by the Adviser.The Adviser may invest up to 10% of these assets in hedge funds (i.e., funds that rely on Sections 3(c)(1) or 3(c)(7) of the 1940 Act, excluding any Subsidiary, as defined below, which is not subject to this limitation), funds traded publicly on foreign exchanges, and, to a lesser extent, affiliated and unaffiliated open-end and closed-end registered investment companies (“Underlying Funds”).A portion of the Fund's assets (up to 15%) is expected to be invested in one or more wholly-owned subsidiaries formed under the laws of the Cayman Islands (a “Subsidiary”). Risks of the Fund's investment program may include (to the extent the Fund invests in any Underlying Funds or the Subsidiary, the risks below are also applicable to the Fund through its investments in Underlying Funds and the Subsidiary): Convertible Securities.The Fund may invest in convertible securities and considers such securities to be “equity securities” for purposes of its investment strategies.Traditional convertible securities include corporate bonds, notes and preferred stocks that may be converted into or exchanged for common stock, and other securities that also provide an opportunity for equity participation.These securities are convertible either at a stated price or a stated rate (that is, for a specific number of shares of common stock or other security).As with other fixed income securities, the price of a convertible security generally varies inversely with interest rates.While providing a fixed income stream, a convertible security also affords the investor an opportunity, through its conversion feature, to participate in the capital appreciation of the common stock into which it is convertible.As the market price of the underlying common stock declines, convertible securities tend to trade increasingly on a yield basis and so may not experience market value declines to the same extent as the underlying common stock.When the market price of the underlying common stock increases, the price of a convertible security tends to rise as a reflection of higher yield or capital appreciation.In such situations, the Fund may have to pay more for a convertible security than the value of the underlying common stock. Warrants.The Fund may invest in warrants and considers such securities to be “equity securities” for purposes of its investment strategies.Warrants are options to purchase equity securities at a specific price for a specific period of time.They do not represent ownership of the securities, but only the right to buy them.Warrants have no voting rights, pay no dividends and have no rights with respect to the assets of the corporation issuing them.The value of warrants is derived solely from capital appreciation of the underlying equity securities.Warrants differ from call options in that the underlying corporation issues warrants, whereas call options may be written by anyone. Illiquid Securities.The Fund may invest in illiquid securities, which can include generally, among other things, (i) private placements and other securities that are subject to legal or contractual restrictions on resale (except for “Rule 144A” securities, which may, under certain circumstances, as discussed below, be treated as liquid) or for which there is no readily available market (e.g., when trading in the security is suspended, or, in the case of unlisted securities, when market makers do not exist or will not entertain bids or offers), (ii) over-the-counter derivatives and assets used to cover over-the-counter derivatives, and (iii) repurchase agreements that mature in more than seven days.Generally, less public information is 2 available about the issuers of whose securities are not publicly traded than about issuers whose securities are publicly traded.It is the Fund's policy not to purchase illiquid securities if more than 15% of a Fund's net assets would then be illiquid.For purposes of this limitation, any investments in funds relying on Sections 3(c)(1) or 3(c)(7) (except for any Subsidiary) will be treated as illiquid. If at any time more than 15% of a Fund's net assets are illiquid due to market action or Fund sales of liquid securities, the Fund will seek to dispose of illiquid assets in excess of 15% as soon as practicably possible, in the best interest of the Fund. Bonds and Other Fixed-Income Securities.The Fund may invest in bonds and other fixed-income securities. Fixed-income securities include, among other securities:bonds, notes and debentures issued by corporations; debt securities issued or guaranteed by the U.S. government or one of its agencies or instrumentalities (“U.S. Government Securities”) or by a foreign government; municipal securities; and mortgage-backed and asset-backed securities.These securities may pay fixed, variable or floating rates of interest, and may include zero coupon obligations.Fixed-income securities are subject to the risk of the issuer's inability to meet principal and interest payments on its obligations (i.e., credit risk) and are subject to price volatility due to such factors as interest rate sensitivity, market perception of the creditworthiness of the issuer and general market liquidity (i.e., market risk). The Fund may invest in both investment grade and non-investment grade debt securities.Investment grade debt securities are securities that have received a rating from at least one nationally recognized statistical rating organization (“NRSRO”) in one of the four highest rating categories or, if not rated by any NRSRO, have been determined by the Adviser or a Sub-Adviser to be of comparable quality.Non-investment grade debt securities (typically called “junk bonds”) are securities that have received a rating from an NRSRO of below investment grade or have been given no rating, and are considered by the NRSRO to be predominantly speculative with respect to the issuer's capacity to pay interest and repay principal.Non-investment grade debt securities in the lowest rating categories may involve a substantial risk of default or may be in default.Adverse changes in economic conditions or developments regarding the individual issuer are more likely to cause price volatility and weaken the capacity of the issuers of non-investment grade debt securities to make principal and interest payments than is the case for higher grade debt securities.An economic downturn affecting an issuer of non-investment grade debt securities may result in an increased incidence of default.In addition, the market for lower grade debt securities may be thinner and less active than for higher grade debt securities. Foreign Securities.The Fund may invest in securities of foreign issuers and in depositary receipts, such as American Depositary Receipts (“ADRs”), that represent indirect interests in securities of foreign issuers.Foreign securities in which the Fund may invest may be listed on foreign securities exchanges or traded in foreign over-the-counter markets.Investments in foreign securities are affected by risk factors generally not thought to be present in the U.S.These factors include, but are not limited to, the following:varying custody, 3 brokerage and settlement practices; difficulty in pricing; less public information about issuers of foreign securities; less governmental regulation and supervision over the issuance and trading of securities than in the U.S.; the unavailability of financial information regarding the foreign issuer or the difficulty of interpreting financial information prepared under foreign accounting standards; less liquidity and more volatility in foreign securities markets; the possibility of expropriation or nationalization; the imposition of withholding and other taxes; adverse political, social or diplomatic developments; limitations on the movement of funds or other assets between different countries; difficulties in invoking legal process abroad and enforcing contractual obligations; and the difficulty of assessing economic trends in foreign countries.Moreover, governmental issuers of foreign securities may be unwilling to repay principal and interest due, and may require that the conditions for payment be renegotiated.Investment in foreign countries also involves higher brokerage and custodian expenses than does investment in domestic securities. Other risks of investing in foreign securities include changes in currency exchange rates (in the case of securities that are not denominated in U.S. dollars) and currency exchange control regulations or other foreign or U.S. laws or restrictions, or devaluations of foreign currencies.A decline in the exchange rate would reduce the value of certain of the Fund's foreign currency denominated portfolio securities irrespective of the performance of the underlying investment.In addition, the Fund may incur costs in connection with conversion between various currencies.The foregoing risks may be greater in emerging and less developed countries.(See “Additional Information on Portfolio Investments, Strategies and Risks—Emerging Market Investments.”) The Fund may enter into forward currency exchange contracts (“forward contracts”) for hedging purposes and non-hedging purposes to pursue its investment objective.Forward contracts are transactions involving the Fund's obligation to purchase or sell a specific currency at a future date at a specified price.Forward contracts may be used by the Fund for hedging purposes to protect against uncertainty in the level of future foreign currency exchange rates, such as when the Fund anticipates purchasing or selling a foreign security.This technique would allow the Fund to “lock in” the U.S. dollar price of the security.Forward contracts may also be used to attempt to protect the value of the Fund's existing holdings of foreign securities.There may be, however, imperfect correlation between the Fund's foreign securities holdings and the forward contracts entered into with respect to those holdings.Forward contracts may also be used for non-hedging purposes to pursue the Fund's investment objective, such as when a Sub-Adviser anticipates that particular foreign currencies will appreciate or depreciate in value, even though securities denominated in those currencies are not then held in the Fund's investment portfolio.There is no requirement that the Fund hedge all or any portion of its exposure to foreign currency risks. Options and Futures.The Fund may utilize options and futures contracts.They also may use so-called “synthetic” options or other derivative instruments written by broker-dealers or other financial intermediaries.Options transactions may be effected on securities exchanges or in the over-the-counter market.When options are purchased over-the-counter, 4 the Fund bears the risk that the counterparty that wrote the option will be unable or unwilling to perform its obligations under the option contract.Such options may also be illiquid and, in such cases, the Fund may have difficulty closing out its position.Over-the-counter options purchased and sold by the Fund also may include options on baskets of specific securities. Sub-Advisers may purchase call and put options on specific securities, currencies or other instruments and may write and sell covered or uncovered call and put options for hedging purposes and non-hedging purposes to pursue their investment objectives.A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying security at a stated exercise price at any time prior to the expiration of the option.Similarly, a call option gives the purchaser of the option the right to buy, and obligates the writer to sell, the underlying security at a stated exercise price at any time prior to the expiration of the option.A covered call option is a call option with respect to which the Fund owns the underlying security.The sale of such an option exposes the Fund during the term of the option to possible loss of opportunity to realize appreciation in the market price of the underlying security or to possible continued holding of a security that might otherwise have been sold to protect against depreciation in the market price of the security.A covered put option is a put option with respect to which cash or liquid securities have been placed in a segregated account on the Fund's books to fulfill the obligation undertaken.The sale of such an option exposes the Fund during the term of the option to a decline in the price of the underlying security while depriving the Fund of the opportunity to invest the segregated assets. A Sub-Adviser may close out a position when writing options by purchasing an option on the same security with the same exercise price and expiration date as the option that it has previously written on the security.The Fund will realize a profit or loss if the amount paid to purchase an option is less or more, as the case may be, than the amount received from the sale thereof.To close out a position as a purchaser of an option, a Sub-Adviser would ordinarily make a similar “closing sale transaction,” which involves liquidating the Fund's position by selling the option previously purchased, although the Sub-Adviser would be entitled to exercise the option should it deem it advantageous to do so. The Fund may enter into futures contracts in U.S. domestic markets or on exchanges located outside the United States.Foreign markets may offer advantages such as trading opportunities or arbitrage possibilities not available in the United States.Foreign markets, however, may have greater risk potential than domestic markets.For example, some foreign exchanges are principal markets so that no common clearing facility exists and an investor may look only to the broker for performance of the contract.In addition, any profits the Fund might realize in trading could be eliminated by adverse changes in the exchange rate, or the Fund could incur losses as a result of those changes.Transactions on foreign exchanges may include both commodities which are traded on domestic exchanges and those which are not.Unlike trading on domestic commodity exchanges, trading on foreign commodity exchanges is not regulated by the Commodity Futures Trading Commission. 5 Engaging in these transactions involves risk of loss to the Fund which could adversely affect the value of the Fund's net assets.No assurance can be given that a liquid market will exist for any particular futures contract at any particular time.Many futures exchanges and boards of trade limit the amount of fluctuation permitted in futures contract prices during a single trading day.Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit or trading may be suspended for specified periods during the trading day.Futures contract prices could move to the limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions and potentially subjecting the Fund to substantial losses. Successful use of futures also is subject to the Sub-Adviser's ability to predict correctly movements in the direction of the relevant market and, to the extent the transaction is entered into for hedging purposes, to ascertain the appropriate correlation between the transaction being hedged and the price movements of the futures contract. The Fund may purchase and sell stock index futures contracts.A stock index future obligates the Fund to pay or receive an amount of cash equal to a fixed dollar amount specified in the futures contract multiplied by the difference between the settlement price of the contract on the contract's last trading day and the value of the index based on the stock prices of the securities that comprise it at the opening of trading in such securities on the next business day. The Fund may purchase and sell interest rate futures contracts.An interest rate future obligates a Fund to purchase or sell an amount of a specific debt security at a future date at a specific price. The Fund may purchase and sell currency futures.A currency future obligates a Fund to purchase or sell an amount of a specific currency at a future date at a specific price. Call and Put Options on Securities Indices.The Fund may purchase and sell call and put options on stock indices listed on national securities exchanges or traded in the over-the-counter market for hedging purposes and non-hedging purposes to pursue their investment objective.A stock index fluctuates with changes in the market values of the stocks included in the index.Accordingly, successful use by a Sub-Adviser of options on stock indexes will be subject to the Sub-Adviser’s ability to predict correctly movements in the direction of the stock market generally or of a particular industry or market segment.This requires different skills and techniques than predicting changes in the price of individual stocks. Commodity-Linked Structured Notes. AnyFund investments in commodity-linked structured notes involve substantial risks, including risk of loss of a significant portion of their principal value.In addition to commodity risk, they may be subject to additional special risks, such as risk of loss of interest and principal, lack of a secondary (i.e. liquid) market, and risk of greater volatility, that do not affect traditional equity and debt securities. 6 If payment of interest on a commodity-linked structured note is linked to the value of a particular commodity, commodity index or other economic variable, the Fund might receive lower interest payments (or not receive any of the interest due) on its investments if there is a loss of value of the underlying investment.Further, to the extent that the amount of principal to be repaid upon maturity is linked to the value of a particular commodity, commodity index or other economic variable, the Fund might not receive a portion (or any) of the principal at maturity of the investment or upon earlier exchange. At any time, the risk of loss associated with a particular structured note in the Fund's portfolio may be significantly higher than the value of the note. A liquid secondary market may not exist for the commodity-linked structured notes held in the Fund's portfolio, which may make it difficult for the notes to be sold at a price acceptable to the Sub-Advisers or to accurately value them.Commodity-linked structured notes are also subject to the credit risk of the issuer. If the issuer becomes bankrupt or otherwise fails to pay, the fund could lose money. The value of the commodity-linked structured notes may fluctuate significantly because the values of the underlying investments to which they are linked are themselves volatile. Additionally, the particular terms of a commodity-linked structured note may create economic leverage by requiring payment by the issuer of an amount that is a multiple of the price increase or decrease of the underlying commodity, commodity index, or other economic variable. Economic leverage will increase the volatility of the value of these commodity-linked notes as they may increase or decrease in value more quickly than the underlying commodity, commodity index or other economic variable. Swap Agreements.The Fund may enter into equity, interest rate, index and currency rate swap agreements.These transactions are entered into in an attempt to obtain a particular return when it is considered desirable to do so.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year.In a standard swap transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments, which may be adjusted for an interest factor.The gross returns to be exchanged or “swapped” between the parties are generally calculated with respect to a “notional amount,” i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index.Forms of swap agreements include interest rate caps, under which, in return for a premium, one party agrees to make payments to the other to the extent interest rates exceed a specified rate or “cap”; interest rate floors, under which, in return for a premium, one party agrees to make payments to the other to the extent interest rates fall below a specified level or “floor”; and interest rate collars, under which a party sells a cap and purchases a floor or vice versa in an attempt to protect itself against interest rate movements exceeding given minimum or maximum levels. 7 Most swap agreements entered into by the Fund would require the calculation of the obligations of the parties to the agreements on a “net basis.”Consequently, the Fund's current obligations (or rights) under a swap agreement generally will be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the “net amount”).The risk of loss with respect to swaps is limited to the net amount of interest payments that the Fund is contractually obligated to make.If the other party to a swap defaults, the Fund's risk of loss consists of the net amount of payments that the Fund contractually is entitled to receive. Forward Trading.Forward contracts and options thereon, unlike futures contracts, are not traded on exchanges and are not standardized; rather, banks and dealers act as principals in these markets, negotiating each transaction on an individual basis.Forward and “cash” trading is substantially unregulated; there is no limitation on daily price movements and speculative position limits are not applicable.The principals who deal in the forward markets are not required to continue to make markets in the currencies or commodities they trade and these markets can experience periods of illiquidity, sometimes of significant duration.There have been periods during which certain participants in these markets have refused to quote prices for certain currencies or commodities or have quoted prices with an unusually wide spread between the price at which they were prepared to buy and that at which they were prepared to sell.Disruptions can occur in any market traded by a Sub-Adviser due to unusually high trading volume, political intervention or other factors.The imposition of controls by governmental authorities might also limit such forward (and futures) trading to less than that which the Sub-Advisers would otherwise recommend, to the possible detriment of the Fund.Market illiquidity or disruption could result in major losses to the Fund.In addition, managed accounts or investment funds in which the Fund has an interest may be exposed to credit risks with regard to counterparties with whom the Adviser or Sub-Advisers trade as well as risks relating to settlement default.Such risks could result in substantial losses to the Fund.To the extent possible, the Sub-Advisers will deal only with counterparties that it believes are creditworthy and reputable institutions, but such counterparties may not be rated investment grade. Inverse Floaters.The Fund may invest in inverse floaters (or inverse variable or floating rate securities), which are a type of derivative, long-term fixed income obligation with a variable or floating interest rate that moves in the opposite direction of short-term interest rates. As short-term interest rates go down, the holders of the inverse floaters receive more income and, as short-term interest rates go up, the holders of the inverse floaters receive less income. Variable rate securities provide for a specified periodic adjustment in the interest rate, while floating rate securities have interest rates that change whenever there is a change in a designated benchmark rate or the issuer's credit quality. While inverse floater securities tend to provide more income than similar term and credit quality fixed-rate bonds, they also exhibit greater volatility in price movement (both up and down). There is a risk that the current interest rate on variable and floating rate securities may not accurately reflect current market interest rates or adequately compensate the holder for the current creditworthiness of the 8 issuer. Some variable or floating rate securities are structured with liquidity features and some may include market-dependent liquidity features which may present greater liquidity risk. Lending Portfolio Securities.The Fund may lend its portfolio securities to brokers, dealers, and financial institutions in an amount not exceeding 33 1/3% of the value of the Fund's total assets.These loans will be secured by collateral (consisting of cash, U.S. Government Securities, or irrevocable letters of credit) maintained in an amount equal to at least 100% of the market value, determined daily, of the loaned securities.The Fund may, subject to certain notice requirements, at any time call the loan and obtain the return of the securities loaned.The Fund will be entitled to payments equal to the interest and dividends on the loaned securities and may receive a premium for lending the securities.The advantage of such loans is that the Fund continues to receive the income on the loaned securities while earning returns on the cash amounts invested in short-term investments. A loan may be terminated by the borrower on one business day's notice, or by the Fund on two business days' notice.If the borrower fails to deliver the loaned securities within four days after receipt of notice, the Fund may use the collateral to replace the securities while holding the borrower liable for any excess of replacement cost exceeding the collateral. As with any extensions of credit, there are risks of delay in recovery and, in some cases, even loss of rights in the collateral, should the borrower of the securities fail financially. In addition, securities lending involves a form of leverage, and the Fund may incur a loss if securities purchased with the collateral from securities loans decline in value or if the income earned does not cover the Fund's transaction costs. However, loans of securities will be made only to companies the Adviser or the Fund’s Administrator deems to be creditworthy (such creditworthiness will be determined based on procedures approved by the Board) and when the income that can be earned from such loans justifies the attendant risks. Upon termination of the loan, the borrower is required to return the securities. Any gain or loss in the market price during the loan period would inure to the Fund. When voting or consent rights that accompany loaned securities pass to the borrower, the Fund will follow the policy of seeking to call the loaned securities, to be delivered within one day after notice, to permit the exercise of such rights if the matters involved would have a material effect on the investment in such loaned securities. The Fund will pay reasonable finder's, administrative, and custodial fees in connection with loans of securities. When-Issued and Forward Commitment Securities.The Fund may purchase securities on a “when-issued” basis and may purchase or sell securities on a “forward commitment” basis in order to hedge against anticipated changes in interest rates and prices.These transactions involve a commitment by the Fund to purchase or sell securities at a future date (ordinarily one or two months later).The price of the underlying securities, which is generally expressed in terms of yield, is fixed at the time the commitment is made, but delivery and payment for the securities takes place at a later date.No income accrues on securities that have been purchased pursuant to a forward commitment or on a when-issued basis prior to delivery to the Fund.When-issued securities and forward commitments may be sold prior to 9 the settlement date.If the Fund disposes of the right to acquire a when-issued security prior to its acquisition or disposes of its right to deliver or receive against a forward commitment, it may incur a gain or loss.These transactions, when effected by the Fund, will be subject to the Fund's limitation on indebtedness unless, at the time the transaction is entered into, a segregated account consisting of cash, U.S. Government Securities or liquid securities equal to the value of the when-issued or forward commitment securities is established and maintained.There is a risk that securities purchased on a when-issued basis may not be delivered and that the purchaser of securities sold by the Fund on a forward basis will not honor its purchase obligation.In such cases, the Fund may incur a loss. Counterparty Credit Risk.The Fund will be subject to counterparty credit risk with respect to its use of total return swap contracts and other derivative and short sale transactions.If a counterparty to a derivatives contract becomes bankrupt or otherwise fails to perform its obligations due to financial difficulties, the Fund may experience significant delays in obtaining any recovery in a bankruptcy or other reorganization proceeding.The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances.To partially mitigate this risk, the Adviser or a Sub-Adviser will seek to effect derivative transactions only with counterparties that it believes are creditworthy.The Adviser and Sub-Advisers will consider the creditworthiness of counterparties in the same manner as it would review the credit quality of a security to be purchased by the Fund.However, there is no assurance that a counterparty will remain creditworthy or solvent. Repurchase Agreements.Repurchase agreements are agreements under which the Fund purchases securities from a bank that is a member of the Federal Reserve System or a registered broker-dealer that the Adviser or Sub-Adviser deems creditworthy and that agrees to repurchase the securities from the Fund at a higher price on a designated future date.If the seller under a repurchase agreement becomes insolvent, the Fund's right to dispose of the securities may be restricted, or the value of the securities may decline before the Fund is able to dispose of them.In the event of the commencement of bankruptcy or insolvency proceedings with respect to the seller of the securities before the repurchase of the securities under a repurchase agreement is accomplished, the Fund may encounter a delay and incur costs, including a decline in the value of the securities, before being able to sell the securities.If the seller defaults, the value of the securities may decline before the Fund is able to dispose of them.If the Fund enters into a repurchase agreement that is subject to foreign law and the other party defaults, the Fund may not enjoy protections comparable to those provided to certain repurchase agreements under U.S. bankruptcy law, and may suffer delays and losses in disposing of the collateral as a result.Repurchase agreements are considered to be loans by the Fund under the 1940 Act. Reverse Repurchase Agreements.Reverse repurchase agreements are a form of borrowing that involves a sale of a security by the Fund to a bank or securities dealer and the Fund's simultaneous agreement to repurchase that security for a fixed price (reflecting a market rate of interest) on a specific date.These transactions involve a risk that the other party to a reverse repurchase agreement will be unable or unwilling to complete the transaction as 10 scheduled, which may result in losses to the Fund.Reverse repurchase transactions are a form of leverage and may increase the volatility of the Fund's investment portfolio. Foreign Currency Transactions.The Fund may engage in foreign currency transactions for a variety of purposes, including to fix in U.S. dollars, between trade and settlement date, the value of a security the Fund has agreed to buy or sell, or to hedge the U.S. dollar value of securities the Fund already owns, particularly if a Sub-Adviser expects a decrease in the value of the currency in which the foreign security is denominated.The Fund may, in some cases, purchase and sell foreign currency for non-hedging purposes. Foreign currency transactions may involve the purchase of foreign currencies for U.S. dollars or the maintenance of short positions in foreign currencies, which would involve the Fund agreeing to exchange an amount of a currency it did not currently own for another currency at a future date in anticipation of a decline in the value of the currency sold relative to the currency the Fund contracted to receive in the exchange.A Sub-Adviser's success in these transactions will depend principally on its ability to predict accurately the future exchange rates between foreign currencies and the U.S. dollar. Emerging Market Investments.A Sub-Adviser may invest in securities of companies based in emerging countries or issued by the governments of such countries.Investing in securities of certain of such countries and companies involves certain considerations not usually associated with investing in securities of developed countries or of companies located in developed countries, including political and economic considerations, such as greater risks of expropriation, nationalization and general social, political and economic instability; the small size of the securities markets in such countries and the low volume of trading, resulting in potential lack of liquidity and in substantially greater price volatility; fluctuations in the rate of exchange between currencies and costs associated with currency conversion; certain government policies that may restrict a Sub-Adviser's investment opportunities; and problems that may arise in connection with the clearance and settlement of trades.In addition, accounting and financial reporting standards that prevail in certain of such countries generally are not equivalent to standards in more developed countries and, consequently, less information is available to investors in companies located in these countries than is available to investors in companies located in more developed countries.There is also less regulation, generally, in emerging countries designed to protect investors than there is in more developed countries.Placing securities with a custodian in an emerging country may also present considerable risks. Money Market Instruments.The Fund may, for defensive purposes or otherwise, invest some or all of the Fund's assets in high quality fixed-income securities, money market instruments, and money market mutual funds, or hold cash or cash equivalents in such amounts as the Adviser or Sub-Adviser deems appropriate under the circumstances.The Fund also may invest in these instruments for liquidity purposes.Money market instruments are high quality, short-term fixed-income obligations, which generally have remaining maturities of one year or less, and may include U.S. Government Securities, commercial paper, certificates of 11 deposit and bankers' acceptances issued by domestic branches of United States banks that are members of the Federal Deposit Insurance Corporation, and repurchase agreements. Purchasing Initial Public Offerings.The Fund may purchase securities of companies in initial public offerings or shortly thereafter.Special risks associated with these securities may include a limited number of shares available for trading, unseasoned trading, lack of investor knowledge of the issuer and limited operating history.These factors may contribute to substantial price volatility for the shares of these companies and, thus, for shares of the Fund.The limited number of shares available for trading in some initial public offerings may make it more difficult for the Fund to buy or sell significant amounts of shares without an unfavorable impact on prevailing market prices.In addition, some companies in initial public offerings are involved in relatively new industries or lines of business, which may not be widely understood by investors.Some of these companies may be undercapitalized or regarded as developmental stage companies, without revenues or operating income, or the near-term prospects of achieving them. Segregated Accounts.The Fund must “set aside” liquid assets, or engage in other appropriate measures to “cover” its obligations under certain derivatives contracts. In the case of certain derivatives contracts that do not cash settle, for example, the Fund must set aside liquid assets equal to the full notional value of the derivatives contract while the positions are open. With respect to other derivatives contracts that do cash settle, however, the Fund is permitted to set aside liquid assets in an amount equal to the Fund’s daily marked-to-market net obligation (i.e., the Fund’s daily net liability) under the contract, if any, rather than the full notional value. The Fund reserves the right to modify its asset segregation policies in the future, including to comply with any changes in positions from time to time articulated by the SEC or its staff regarding asset segregation. By setting aside assets equal to only its net obligations under certain cash-settled derivatives contracts, the Fund will have the ability to employ leverage to a greater extent than if the Fund were required to segregate assets equal to the full notional amount of the contract. Investment in Wholly-Owned Subsidiaries.In accordance with the Prospectus, the Fund may invest a portion of its assets in one or more wholly-owned subsidiaries (referred to herein collectively as the “Subsidiary”).The Subsidiary is an exempted company organized under the laws of the Cayman Islands.The Fund will invest in the Subsidiary in order to gain exposure to certain investments, including commodities investments, within the limitations of Subchapter M of the U.S. Internal Revenue Code of 1986, as amended, applicable to “regulated investment companies.”The Fund will invest no more than 15% of its assets in the Subsidiary.The Subsidiary’s commodity-linked investments (including commodity-linked futures contracts, structured notes, swaps and options) are expected to produce leveraged exposure to the performance of the commodities markets.The Subsidiary may also invest in investment-grade fixed income securities that may serve as collateral for its commodity-linked positions and similarly may hold cash or cash equivalents. The Subsidiary is overseen by its own board of directors.However, the Fund’s 12 Board maintains oversight responsibility for investment activities of the Subsidiary generally as if the Subsidiary’s investments were held directly by the Fund.The Adviser is responsible for the Subsidiary’s day-to-day business pursuant to the Advisory Agreement, and the Sub-Adviser selects the Subsidiary’s investments pursuant to an Addendum to the Sub-Advisory Agreement with the Adviser.Under these agreements, the Adviser and the Sub-Advisers provide the Subsidiary with the same type of management and sub-advisory services, under the same terms as are provided to the Fund.The Subsidiary has entered into addenda to the Fund's administrative and custody agreements for the provision of the same services as are being provided to the Fund.The Subsidiary will bear the fees and expenses incurred in connection with the advisory, administrative and custody services that it receives.The Fund expects that the expenses borne by the Subsidiary will not be material in relation to the value of the Fund’s assets. The financial information of the Subsidiary will be consolidated into the Fund’s financial statements, as contained within the Fund’s annual and semi-annual reports provided to shareholders. Changes in U.S. laws (where the Fund is organized) and/or the Cayman Islands (where the Subsidiary is organized) could prevent the Fund and/or the Subsidiary from operating as described in the Fund’s Prospectus and this SAI and could negatively affect the Fund and its shareholders. For example, the Cayman Islands currently does not impose certain taxes on the Subsidiary, including any income, corporate or capital gains tax, estate duty, inheritance tax, gift tax or withholding tax.If Cayman Islands laws were changed to require the Subsidiary to pay Cayman Islands taxes, the investment returns of the Fund would likely decrease. By investing in the Subsidiary, the Fund is indirectly exposed to the risks associated with the Subsidiary’s investments. The derivatives and other investments held by the Subsidiary provide exposure similar to that held by the Fund and are subject to the same risks that apply to similar investments if held directly by the Fund.See “Investing in Wholly-Owned Subsidiary Risk” below.See also applicable tax risk in “Dividends, Distributions and Taxes– Investments in Underlying Funds and Subsidiary.” Investing in Wholly-Owned Subsidiary Risk. By investing in the Subsidiary, the Fund is indirectly exposed to the risks associated with the Subsidiary’s investments. The Subsidiary is subject to the same principal risks that the Fund is subject to (which are described in the Prospectus and this SAI).There can be no assurance that the investment objective of the Subsidiary will be achieved.In addition, the Subsidiary is not registered under the 1940 Act and, except as otherwise noted in the Prospectus, is not subject to the investor protections of the 1940 Act.However, the Fund wholly owns and controls the Subsidiary, and the Fund and the Subsidiary are both managed by the Adviser, making it unlikely that the Subsidiary will take action contrary to the interests of the Fund and its shareholders.The Fund’s Board has oversight responsibility for the investment activities of the Fund, including its investment in the Subsidiary, and the Fund’s role as sole shareholder of the Subsidiary.In managing the 13 Subsidiary’s investment portfolio, the Adviser will manage the Subsidiary’s portfolio in accordance with the Fund’s investment policies and restrictions. Investments in Unregistered Underlying Funds.The Underlying Funds generally will not be registered as investment companies under the 1940 Act and, therefore, the Fund, as an investor in these Underlying Funds, will not have the benefit of the protections afforded by the 1940 Act to investors in registered investment companies, such as mutual funds. Reliance on Information Provided by Managers of Underlying Funds (“Managers”).The Fund relies primarily on information provided by Managers in valuing its investments in Underlying Funds (particularly those that are not registered investment companies).Investors should recognize that valuations of illiquid securities, such as interests in certain Underlying Funds, involve various judgments and consideration of factors that may be subjective.There is a risk that inaccurate valuations provided by Managers could adversely affect the value of the Fund and, therefore, the amounts shareholders receive upon the redemption of shares.A Manager may use proprietary investment strategies that are not fully disclosed, which may involve risks under some market conditions that are not anticipated by the Adviser.There can be no assurance that a Manager will provide advance notice of any material change in an Underlying Fund's investment program or policies and thus, the Fund's investment portfolio may be subject to additional risks which may not be promptly identified by the Adviser. Additional Fees and Expenses.By investing in the Underlying Funds indirectly through the Fund, an investor bears a pro rata portion of the asset-based fee and other expenses of the Fund, and also indirectly bears a pro rata portion of the asset-based fees, performance-based allocations and other expenses borne by the Fund as an investor in Underlying Funds. Independent Managers.Investment decisions of the Underlying Funds and the Sub-Advisers are made by the Managers and the Sub-Advisers independently of each other.As a result, at any particular time, one Underlying Fund may be purchasing shares of an issuer whose shares are being sold by another Underlying Fund or by a Sub-Adviser.Consequently, the Fund could directly or indirectly incur certain transaction costs without accomplishing any net investment result. Liquidity Implications.The Fund may not be able to withdraw its investment in certain Underlying Funds promptly after it has made a decision to do so, which may result in a loss to the Fund and adversely affect the Fund's investment return. Limitations on Voting Rights of Underlying Funds.To the extent the Fund purchases non-voting securities of an Underlying Fund or waives its right to vote its securities with respect to Underlying Funds, it will not be able to vote on matters that require the approval of the investors in the Underlying Fund, including matters that could adversely affect the Fund's investment in the Underlying Fund. 14 The Fund will waive its voting rights of Underlying Funds only pursuant to a negotiated, contractual agreement.The waivers may be irrevocable by the Fund.The Adviser will make the determination to waive voting rights pursuant to policies adopted by the Board of Trustees. In addition, the Fund may waive its voting rights or invest in non-voting securities in order to avoid being an “affiliated person” for purposes of the 1940 Act.Section 17 of the 1940 Act prohibits certain transactions involving a fund and its “affiliated persons”.“Affiliated persons” include shareholders of 5% or more of a fund's outstanding voting securities or any issuer whose securities a fund holds 5% or more; control persons of a fund; officers, trustees, or other employees of a fund and a fund's investment adviser.These prohibitions are designed to prevent conflicts of interest in which insiders may use a fund to benefit themselves to the detriment of a Fund and its shareholders. Investment Restrictions The Fund is subject to the following investment restrictions, which may not be changed without the affirmative vote of the holders of a majority of the Fund's outstanding shares.When used in this SAI and in the Prospectus, a “majority” of the Fund's outstanding shares means the vote of the lesser of (1) 67% of the shares of the Fund present at a meeting if the holders of more than 50% of the outstanding shares are present in person or by proxy, or (2) more than 50% of the outstanding shares of the Fund. The Fund may not: 1. With respect to 75% of its total assets, invest more than 5% of the value of its total assets in the securities of any one issuer or purchase more than 10% of the outstanding voting securities of any one issuer (except that such limitations do not apply to U.S. Government securities and securities of other investment companies). 2. Issue senior securities, except to the extent permitted by Section 18 of the 1940 Act or as otherwise permitted by the SEC or its staff. 3. Borrow money, except to the extent permitted by Section 18 of the 1940 Act or as otherwise permitted by the Securities and Exchange Commission (“SEC”) or its staff. 4. Underwrite securities of other issuers, except insofar as the Fund may be deemed an underwriter under the 1933 Act, in connection with the disposition of its portfolio securities. 5. Make loans of money or securities to other persons, except through purchasing fixed-income securities, lending portfolio securities, or entering into repurchase agreements or other transactions in a manner consistent with the Fund's investment policies. 6. Purchase, hold or deal in real estate, except that the Fund may invest in securities that are secured by real estate, or that are issued by companies or Underlying Funds that invest or deal in real estate or real estate investment trusts. 15 7. Invest in commodities, except that the Fund may: purchase and sell commodity futures and related instruments, foreign currency, options, futures and forward contracts, including those related to indices, and options on indices; invest in commodity pools (such as the Subsidiary) and other entities that purchase and sell commodities and commodity contracts; and otherwise invest in commodity contracts and related instruments/derivatives consistent with the Fund’s investment policies. 8. Invest 25% or more of the value of its total assets in the securities (other than U.S. Government Securities) of issuers engaged in any single industry. The investment restrictions and other policies described in the Prospectus and this SAI do not apply to Underlying Funds.With the exception of any applicable asset coverage requirements prescribed by Section 18 of the 1940 Act, if a percentage restriction is adhered to at the time of an investment or transaction, a later change in percentage resulting from a change in the value of investments or the value of the Fund's total assets, unless otherwise stated, will not constitute a violation of such restriction or policy.In determining whether the Fund has invested in accordance with its investment restrictions, the Adviser may use the Global Industry Classification Standard produced by S&P or may in its sole discretion use another reasonable classification methodology. MANAGEMENT OF THE TRUST Board of Trustees The Board of Trustees has overall responsibility for the management and supervision of the operations of the Fund and has approved the Fund's investment program.It has complete and exclusive authority to oversee and to establish policies regarding the management, conduct and operation of the Fund's business.The Board of Trustees also oversees the Fund's risk management processes, primarily through the functions (described below) performed by the Audit Committee. Henry P. Davis, a Managing Director and Partner of the Adviser, serves as chairman of the Board of Trustees (the “Chairman”).Although he is an “interested person” of the Trust, as defined by the 1940 Act, the Board of Trustees believes that by having the Trust's principal executive officer serve as Chairman, it can more effectively conduct the regular business of the Trust and that through its regularly-scheduled executive sessions, the Independent Trustees (defined below) have an adequate opportunity to serve as an independent, effective check on management and to protect shareholders' interests.Furthermore, as summarized below, the Board of Trustees has two committees performing critical functions for the Trust's governance and operations:the Audit Committee and the Nominating Committee, both of which are comprised exclusively of Independent Trustees.Although the Trust does not have a “lead” Independent Trustee, the Board of Trustees believes 16 that adequate independent leadership is present given the relatively small size of the Board of Trustees (75% of which is represented by Independent Trustees) and that each of the Trust's critical committees of the Board of Trustees (Audit and Nominating) is chaired by an Independent Trustee. Information regarding each of the Trustees and officers of the Trust, including their principal occupations during the past five years, is set forth below.The “Fund Complex” includes the Fund, Arden Alternative Strategies Fund, Arden Alternative Strategies II, Arden Sage Multi-Strategy Fund, L.L.C., Arden Sage Multi-Strategy MasterFund, L.L.C., Arden Sage Multi-Strategy Institutional Fund, L.L.C., Arden Sage Triton Fund, L.L.C., and Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C.Arden Alternative Strategies Fund and Arden Alternative Strategies II are also series of the Trust.The business address of each Trustee and officer is c/o Arden Asset Management LLC, 375 Park Avenue, 32nd Floor, New York, New York 10152. NAME, [AGE], AND POSITION WITH THE TRUST TERM OF OFFICE AND LENGTH OF TIME SERVED PRINCIPAL OCCUPATION DURING PAST 5 YEARS NUMBER OF FUNDS IN FUND COMPLEX OVERSEEN BY TRUSTEES PRESENT OR PAST (WITHIN 5 YEARS) OTHER DIRECTORSHIPS HELD BY TRUSTEES DISINTERESTED TRUSTEES Charles S. Crow, III, 62 Trustee Indefinite/Since September 2012 Mr. Crow has been a partner of the law firm of Crow & Associates since 1981. 8 Member of the Board of Directors of 1st Constitution Bank; Member of the Board of Trustees of Centurion Ministries, Inc. Richard B. Gross, 65 Trustee Indefinite/Since September 2012 Mr. Gross is a lawyer and former senior banking executive.From 1998 through 2001, he served as Managing Director and General Counsel of U.S. Trust, a 150-year old banking firm specializing in investment management and fiduciary services. 8 Member of the Board of Trustees of the Randall's Island Park Alliance, Inc., a not-for-profit organization working in partnership with the City of New York/Parks & Recreation. David C. Reed, 61 Trustee Indefinite/Since September 2012 Mr. Reed is the Chief Executive Officer, principal owner and co-founder of Mapleton Nurseries (1998-present).He is also the Managing Director of Reed & Company (1995-present). 8 Member of the Board of Directors of1st Constitution Bank. 17 INTERESTED TRUSTEE1 Henry P. Davis, 47 Interested Trustee and Chief Executive Officer Indefinite/From July 2012 Mr. Davis is a Managing Director and Partner of the Adviser (2001-present). 3 N/A OFFICERS WHO ARE NOT TRUSTEES Andrew M. Katz, 35 Chief Financial Officer Indefinite/From September 2012 [Mr. Katz is Controller and an Executive Director of the Adviser (2003–present).] N/A N/A Thomas G. Kennedy, 42 Chief Compliance Officer Indefinite/From September 2012 Mr. Kennedy isChief Compliance Officer and a Managing Director of the Adviser.(July 2008–present). From 2005 to 2008, Mr. Kennedy was a Compliance Director of various units of Citigroup Private Bank. N/A N/A The Trustees serve on the Board of Trustees for terms of indefinite duration.A Trustee's position in that capacity will terminate if the Trustee is removed, resigns or is subject to various disabling events such as death, incapacity or bankruptcy.A Trustee may be removed either by a vote of two-thirds (2/3) of the Trustees not subject to the removal vote or by a vote of shareholders holding not less than two-thirds (2/3) of the total number of votes eligible to be cast by all shareholders.In the event of any vacancy in the position of a Trustee, the remaining Trustees may appoint an individual to serve as a Trustee so long as immediately after the appointment, at least two-thirds (2/3) of the Trustees then serving have been elected by the shareholders.The Board of Trustees may call a meeting of shareholders to fill any vacancy in the position of a Trustee, and must do so within 60 days after any date on which the Trustees who were elected by the shareholders cease to constitute a majority of the Trustees then serving. As of the date of this SAI, other than as described above, none of the Trustees who are not “interested persons” (as defined by the 1940 Act) of the Fund, the Adviser or its affiliates (the “Independent Trustees”) who is a manager, director or trustee of another fund or investment company whose adviser and principal underwriter is affiliated with the Adviser has held any other position with:(i) the Fund; (ii) an investment company having the same adviser or principal underwriter as the Fund or an adviser or principal underwriter that controls, is controlled by or is under common control with the Adviser; (iii) the Adviser or other affiliate of 1 Trustee who is an “interested person” (as defined by the 1940 Act) of the Fund because of his affiliation with the Adviser and its affiliates. 18 the Fund; or (iv) any person controlling, controlled by or under common control with the Adviser. As of the date of this SAI, the Trustees and officers as a group owned an aggregate of less than 1% of the outstanding shares of the Fund and none of the Independent Trustees or any of their immediate family members owned beneficially or of record any securities in the Adviser.Prior to the commencement of operations of the Fund, Arden Asset Management LLC will be the sole shareholder of the Fund and may be considered a controlling person of the Fund. Compensation The following table sets forth certain information regarding the compensation expected to be received by the Independent Trustees, for the Trust's first fiscal year ending October 31, 2013, from the Fund and from all registered investment companies for which the Adviser or its affiliates serves as investment adviser.No compensation is paid by the Trust to Trustees who are “interested persons” (as defined by the 1940 Act), if any, of the Trust or the Adviser. COMPENSATION TABLE FOR FISCAL YEAR ENDING OCTOBER 31, 2013 Name of Trustee Aggregate Compensation from Trust Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from the Trust and Fund Complex Charles S. Crow, III $0 $0 Richard B. Gross $0 $0 David C. Reed $0 $0 Henry P. Davis* N/A N/A N/A N/A *Interested person of the Trust. The Independent Trustees are each paid an annual retainer of $10,000 by the Trust, and are reimbursed for travel-related expenses.It is estimated that each Independent Trustee would receive a total of $34,000 per year (plus expenses) from the funds in the Fund Complex.The Trustees do not receive any pension or retirement benefits from the funds in the Fund Complex. 19 Share Ownership The following table sets forth the dollar range of equity securities beneficially owned by each Trustee as of []. Name of Trustee Dollar Range of Equity Securities of the Fund Aggregate Dollar Range of Equity Securities of All Registered Investment Companies Overseen by Trustee in Family of Investment Companies* Charles S. Crow, III $0 $0 Richard B. Gross $0 $0 David C. Reed $0 $0 Henry P. Davis, Interested Trustee $0 $0 *The family of registered investment companies includes the Fund. No Independent Trustee or his immediate family member owns beneficially or of record any security of the Adviser, principal underwriter of the Fund or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Adviser or principal underwriter of the Fund. Board Committees The Board of Trustees has formed an Audit Committee consisting of the Independent Trustees.The primary duties of the Audit Committee are:(i) to recommend to the full Board of Trustees and to approve the independent registered public accounting firm to be retained by the Trust each fiscal year; (ii) to meet with the Trust's independent registered public accounting firm as the Audit Committee deems necessary; (iii) to review and approve the fees charged by the registered public accounting firm for audit and non-audit services; (iv) to oversee the Trust's risk management processes by, among other things, meeting with the Trust's auditors and overseeing the Trust's disclosure controls and procedures (including the Trust's internal controls over financial reporting); and (v) to report to the full Board of Trustees on a regular basis and to make recommendations with respect to the above and other matters as the Audit Committee may deem necessary or appropriate.The Board of Trustees has adopted a written charter for the Audit Committee.[As the Trust is newly organized, no meetings of the Audit Committee have been held as of the date of this Prospectus.] The Board of Trustees has also formed a Nominating Committee comprised of the Independent Trustees to which the discretion to select and nominate candidates to serve as Independent Trustees has been committed.While the Nominating Committee is solely responsible for the selection and nomination of the Independent Trustees, the Nominating Committee may consider nominations for the office of Independent Trustee made by investors in the Trust or by Trust management as it deems appropriate.Shareholders who wish to recommend a nominee should send nominations to Mr. Davis that include biographical 20 information and set forth the qualifications of the proposed nominee.[As the Trust is newly organized, no meetings of the Nominating Committee have been held as of the date of this Prospectus.] Although the Board of Trustees does not have a formal diversity policy, the Board of Trustees endeavors to comprise itself of members with a broad mix of professional backgrounds.Thus, the Nominating Committee and the Board of Trustees accorded particular weight to the individual professional background of each Independent Trustee, as reflected by Mr. Gross's experience as a corporate and banking lawyer and as a senior banking executive, Mr. Reed's experience as an auditor and an entrepreneur and Mr. Crow's experience as a lawyer handling, among other things, private investment funds.In considering the nominees for election as Trustees, the Nominating Committee and the Board of Trustees took into account a variety of factors, including each nominee's professional background and experience.In addition, the Board of Trustees considered that each Trustee also serves as a manager of each of the other funds in the Fund Complex.In this regard, the Board of Trustees accorded weight to the efficiencies associated with maintaining a common directorship for a single Fund Complex.They also took into account the good rapport among these individuals, as they have worked together on the boards of the other funds in the Fund Complex since 2004, and they considered the small size of the Board.The Independent Trustees also considered that Mr. Davis is not an Independent Trustee, but recognized that he is a senior management representative of the Adviser, and, as such, helps foster the Board of Trustees' direct access to information regarding the Adviser, which is the Fund's most significant service provider. Organization and Management of Wholly-Owned Subsidiaries As described herein and in the Prospectus, the Fund may invest up to 15% of its total assets in one or more of its wholly-owned subsidiaries (previously defined collectively as the “Subsidiary”).At the commencement of operations of the Fund it is expected that, initially, one Subsidiary of the Fund will operate to provide the Fund with exposure to commodities markets and other investments.Any Subsidiary is an exempted company organized under the laws of the Cayman Islands, whose registered office is located at the offices of Ogier Fiduciary Services (Cayman) Limited, 89 Nexus Way, Camana Bay, Grand Cayman KY1-9007, Cayman Islands.The Subsidiary’s affairs are overseen by its own board of directors.However, the Board of the Fund maintains oversight responsibility for investment activities of the Subsidiary generally as if the Subsidiary’s investments were held directly by the Fund. The following individuals serve as Directors of the Subsidiary: 21 NAME, AGE, AND POSITION WITH THE SUBSIDIARY TERM OF OFFICE AND LENGTH OF TIME SERVED AT THE SUBSIDIARY PRINCIPAL OCCUPATION DURING PAST 5 YEARS Averell H. Mortimer Indefinite/From November 2012 Founder and Chief Executive Officer of the Adviser.Mr. Mortimer is also chairman of the Adviser's Investment Committee and is responsible for the firm's overall investment process. With over twenty years'experience on Wall Street, Mr. Mortimer has worked in a variety of investment fields, including investment banking, venture capital and investment management. Mr. Mortimer received a B.A. from the University of Colorado in 1980 and an M.B.A. from Columbia University's School of Business in 1984. Coultry Directors Ltd. Indefinite/From November 2012 Coultry Directors Ltd. is a wholly owned subsidiary of Queensgate Trust Company Ltd. Grand Cayman, and holds a nominee trust license pursuant to the Cayman Islands’ Banks and Trust Companies Law.Queensgate Trust Company Ltd. is a Cayman Islands company, incorporated in 1990, and licensed to carry on Banking and Trust Business in the Cayman Islands.Queensgate Trust Company Ltd. has also been granted an unrestricted license as a Mutual Fund Administrator under the Cayman Islands’ Mutual Funds Law. Tilly Directors Limited Indefinite/From November 2012 Tilly Directors Limited is a wholly owned subsidiary of Queensgate Trust Company Ltd. Grand Cayman, and holds a nominee trust license pursuant to the Cayman Islands’ Banks and Trust Companies Law.Queensgate Trust Company Ltd. is a Cayman Islands company, incorporated in 1990, and licensed to carry on Banking and Trust Business in the Cayman Islands.Queensgate Trust Company Ltd. has also been granted an unrestricted license as a Mutual Fund Administrator under the Cayman Islands’ Mutual Funds Law. 22 INVESTMENT ADVISER AND ADVISORY AGREEMENT Investment Adviser Arden Asset Management LLC, located at 375 Park Avenue, 32nd Floor, New York, New York 10152, manages the investments of the Fund pursuant to an investment advisory agreement (the “Advisory Agreement”).The Adviser, a Delaware limited liability company, is registered as an investment adviser under the Investment Advisers Act of 1940.The Adviser is controlled primarily by Arden Asset Management, Inc. (“AAM INC”) as the controlling member although various individual senior staff of the Adviser have been issued membership interests entitling them to share in the profits of the Adviser.Averell H. Mortimer controls AAM INC.Mr. Mortimer also serves as Chief Executive Officer of the Adviser.The Adviser is an independent investment management firm dedicated exclusively to creating and managing portfolios of hedge funds since 1993.The Adviser provides investment advisory services and management services to commingled private investment funds.The Adviser also serves as investment manager or management company to other customized portfolios, and provides investment advice and management services to customized portfolios, on either a discretionary or non-discretionary basis. Pursuant to an investment advisory agreement with the Trust (the “Advisory Agreement”), the Adviser is responsible for developing, implementing and supervising the Fund's investment program and providing day-to-day management services to the Fund.The agreement authorizes the Adviser to implement the Fund's investment program.The Adviser is authorized, subject to the approval of the Board of Trustees, to retain one or more Sub-Advisers, other organizations, including its affiliates, to provide any or all of the services required to be provided by the Adviser to the Fund or to assist in providing these services.To the extent that the Adviser retains a sub-adviser to manage the assets of the Fund, the Adviser is responsible under the Advisory Agreement to review and supervise the services provided by the sub-adviser.The Adviser also provides office space, telephone services and utilities, and administrative, secretarial, clerical and other personnel as necessary to provide the services required to be provided under the Advisory Agreement. Under the Advisory Agreement, the Fund pays the Adviser a monthly fee that is accrued daily at an annual rate that declines on additional assets as the Fund grows, as follows:[%] of the first [$] of average annual net assets of the Fund, [%] of the next [$] and [%] of average annual net assets over [$]. The Advisory Agreement may be continued in effect from year to year after its initial two-year term if its continuance is approved annually by either the Board of Trustees or the vote of a majority (as defined by the 1940 Act) of the outstanding voting securities of the Fund, provided that in either event the continuance is also approved by a majority of the Independent Trustees by vote cast in person at a meeting called for the purpose of voting on such approval.The Advisory Agreement also provides that it will terminate automatically in the event of its “assignment,” as defined by the 1940 Act and the rules thereunder. A discussion regarding the basis for the Board's approval of the Advisory Agreement and the Sub-Advisory Agreements will be available in the Fund's first report to shareholders. Portfolio Managers of the Adviser The following table provides information regarding accounts managed by the Fund's Portfolio Managers, Averell H. Mortimer, Henry P. Davis, Ian McDonald and Shakil Riaz, as of []: 23 Registered Investment Companies Managed by the Portfolio Manager Pooled Investment Vehicles Managed by the Portfolio Manager Other Accounts Managed by the Portfolio Manager Name ofPortfolio Manager Number Total Assets Number Total Assets Number Total Assets Averell H. Mortimer [ ] [] [ ] [] [ ] [] Henry P. Davis [ ] [] [ ] [] [ ] [] Ian McDonald [ ] [] [ ] [] [ ] [] Shakil Riaz [ ] [] [ ] [] [ ] [] Registered Investment Companies Managed by the Portfolio Manager Pooled Investment Vehicles Managed by the Portfolio Manager Other Accounts Managed by the Portfolio Manager Name ofPortfolio Manager Number with Performance- Based Fees Total Assets with Performance-Based Fees Number with Performance-Based Fees Total Assets with Performance-Based Fees Number with Performance-Based Fees Total Assets with Performance-Based Fees Averell H. Mortimer 0 0 [] [] [ ] [] Henry P. Davis 0 0 [ ] [] [ ] [] Ian McDonald 0 0 [ ] [] [ ] [] Shakil Riaz 0 0 [ ] [] [ ] [] Investment decisions of the Adviser are made with oversight by the Investment Committee.The committee holds regular meetings to discuss the investment portfolios, and their exposure in terms of risk, strategy, and geographic region, and to review strategy decisions. Compensation Program for Portfolio Managers of the Adviser Compensation for the portfolio managers is a combination of a fixed salary and a bonus.The bonus paid to a portfolio manager for any year may be tied, in part, to the performance of the Fund or any other fund managed by the Adviser during such year as compared to the performance of the HFR Fund of Funds Composite Index or another index or indices deemed relevant by the senior management of the Adviser.The amount of salary and 24 bonus paid to the portfolio managers is based on a variety of factors, including the financial performance of the Adviser, execution of managerial responsibilities, client interactions and teamwork support.As part of their compensation, the portfolio managers also have 401k plans that enable them to direct a percentage of their pre-tax salary and bonus without any contribution from the Adviser into a tax-qualified retirement plan and are also eligible to participate in profit-sharing plans with the Adviser. Fund Ownership of Portfolio Managers The following table sets forth the dollar range of shares beneficially owned by the portfolio managers as of [], which are sold only through their insurance companies to their contract owners. Portfolio Manager Dollar Range Averell H. Mortimer None Henry P. Davis None Ian McDonald None Shakil Riaz None Other Information Certain Arden entities, but not the Fund, were named in claims by the Fairfield Sentry Foreign Representatives in bankruptcy and the Madoff trustee in bankruptcy based on certain Arden vehicles having been past redeemers from so-called feeder funds.The Arden management company is bearing all expenses relating to these claims, which Arden believes to be without merit, and Arden believes that there will not ultimately be any recovery under these claims.Accordingly, Arden believes these claims are not material to the Arden management company or any other Arden entity. SUB-ADVISERS AND SUB-ADVISORY AGREEMENTS The Adviser has retained the following Sub-Advisers with respect to the Fund pursuant to separate sub-advisory agreements with each Sub-Adviser (“Sub-Advisory Agreements”).The fee paid to each Sub-Adviser by the Adviser is governed by its respective Sub-Advisory Agreement.Information relating to individual Sub-Advisers has been provided by that Sub-Adviser. Investment StrategySub-Adviser Pursuant to the Sub-Advisory Agreements, the Sub-Advisers have been delegated responsibility for the Fund’s day-to-day management for the assets of the Fund allocated to such Sub-Advisers. Each Sub-Advisory Agreement provides in substance that the 25 Sub-Advisers will make and implement investment decisions for the Fund in its discretion and will continuously develop an investment program for the Fund’s assets.The Sub-Advisory Agreements permit each Sub-Adviser to effect securities transactions on behalf of the Fund through associated persons of the Sub-Adviser.The Sub-Advisory Agreement also specifically permits the Sub-Advisers to compensate, through higher commissions, brokers and dealers who provide investment research and analysis to the Fund, although the Sub-Advisers have no current plans to pay a material amount of such compensation. Each Sub-Advisory Agreement may be continued in effect from year to year after its initial two-year term, subject to approval of its continuance in the same manner as the Fund's Investment Advisory Agreement.The Sub-Advisory Agreements are subject to termination, without penalty, by the Trustees, or by a majority vote of the outstanding shares of that Fund, by the Adviser on not less than 30 nor more than 60 days’ prior written notice to the Fund.A Sub-Adviser is permitted to terminate its Sub-Advisory Agreement on 60 days' prior written notice to the Fund and the Adviser. The Sub-Advisory Agreements also terminate automatically if they are assigned or if the Investment Advisory Agreement terminates with respect to the Fund. The Adviser and the Trust have been granted an exemptive order from the SEC that permits the Adviser to engage additional unaffiliated subadvisers, and to enter into and materially amend an existing or future subadvisory agreement with an unaffiliated subadviser, upon the approval of the Board of Trustees, without obtaining shareholder approval.The exemptive order also exempts the Fund from certain requirements applicable to the disclosure of sub-advisory fees.The initial sole shareholder of the Fund has approved the Fund’s use of this exemptive order. CONFLICTS OF INTEREST The Advisory Agreement and Sub-Advisory Agreements do not require the Adviser, Sub-Adviser or their affiliates (together with their members, officers and employees, including those involved in the investment activities and business operations of the Fund) to devote all or any specified portion of their time to managing the Fund's affairs, but only to devote so much of their time to the Fund's affairs as they reasonably believe necessary in good faith.The Advisory Agreement and Sub-Advisory Agreements do not prohibit the Adviser, Sub-Advisers or their affiliates from engaging in any other existing or future business, and the Adviser, Sub-Advisers or their affiliates may provide investment management services to other clients or family members of the portfolio managers.In addition, the portfolio managers and affiliates of the Adviser and Sub-Advisers may invest for their own accounts in various investment opportunities, including in hedge funds (which may be managed by the Adviser or a Sub-Adviser).A determination may be made that an investment opportunity in a particular investment fund is appropriate for a portfolio manager or an affiliate of the Adviser or the Sub-Adviser, but not for the Fund.Each of the Adviser, Sub-Adviser and the Fund have adopted certain compliance procedures which are designed to address these types of conflicts.However, 26 there is no guarantee that such procedures will detect each and every situation in which a conflict arises. Brokerage firms affiliated with the Sub-Advisers may execute securities transactions on behalf of the Fund consistent with the provisions of the 1940 Act and consistent with seeking best execution. Real, potential or apparent conflicts of interest may arise when a portfolio manager has day-to-day portfolio management responsibilities with respect to more than one fund.The Adviser's and Sub-Advisers' portfolio managers may manage other accounts with investment strategies similar to the Fund, including other investment companies, pooled investment vehicles and separately managed accounts.Fees earned by the Adviser and Sub-Advisersmay vary among these accounts and the Adviser's and Sub-Advisers' portfolio managers may personally invest in these accounts.These factors could create conflicts of interest because the Adviser's and Sub-Advisers' portfolio managers may have incentives to favor certain accounts over others, resulting in other accounts outperforming the Fund.A conflict may also exist if the Adviser's and Sub-Advisers'portfolio managers identify a limited investment opportunity that may be appropriate for more than one account, but the Fund is not able to take full advantage of that opportunity due to the need to allocate that opportunity among multiple accounts.In addition, the Adviser's and Sub-Advisers'portfolio managers may execute transactions for another account that may adversely impact the value of securities held by the Fund.However, the Adviser believes that these risks are mitigated by the fact that accounts with like investment strategies managed by the Adviser's and Sub-Advisers' portfolio managers are generally managed in a similar fashion and the Adviser and Sub-Advisers have a policy that seeks to allocate opportunities on a fair and equitable basis. The Adviser and Sub-Adviser also manage other investment vehicles (the “Related Accounts”).The Related Accounts may invest in the same securities, Underlying Funds as the Fund or in Underlying Funds managed by a Sub-Adviser.As a result, the Related Accounts may compete with the Fund for appropriate investment opportunities.As a general matter, the Adviser and each Sub-Adviser will consider participation by the Fund in all appropriate investment opportunities that are under consideration by the Adviser for the Related Accounts.The Adviser and each Sub-Adviser will evaluate for the Fund and the Related Accounts a variety of factors that may be relevant in determining whether a particular investment opportunity or strategy is appropriate and feasible for the Fund or the Related Accounts at a particular time.Because these considerations may differ for the Fund and the Related Accounts in the context of any particular investment opportunity and at any particular time, the investment activities and future investment performance of the Fund and each of the Related Accounts will differ.The Adviser and each Sub-Adviser will, however, attempt to allocate these investment opportunities in an equitable manner.In doing so, the Adviser and Sub-Adviser will take into account applicable laws and regulations, particularly those impacting registered investment companies, like the Fund, and its affiliates, including the Related Accounts.For example, due to certain affiliated transaction restrictions, a Sub-Adviser may in its sole discretion choose to exclude the Fund from participation in certain investment 27 strategies or opportunities pursued by its Related Accounts (which absent participation by an affiliated registered investment company, like the Fund, would be a permissible transaction for the Related Accounts).This could adversely affect the Fund as this exclusion, and any other regulatory-related restrictions on the Fund, could cause the Fund’s performance and strategies to deviate materially from those of the Related Accounts.Further, for example, due to the foregoing considerations, a Sub-Adviser pursuing an event-driven strategy may choose: · Not to purchase securities of a company where the Sub-Adviser intends to pursue a shareholder activist strategy for the Fund assets allocated to them or may sell such securities once it determines to pursue such a strategy, although it may purchase or continue to hold such securities for Related Accounts; · Not to engage in short sales of company securities, although the Sub-Adviser may engage in such short sales on behalf of Related Accounts; or · To engage in more or less frequent trading for the Fund assets allocated to them than for Related Accounts. Other present and future activities of the Adviser, Sub-Advisers, the portfolio managers, the Trust's administrator and/or their affiliates may give rise to additional conflicts of interest.In the event that a conflict of interest arises, the Adviser will attempt to resolve such conflicts in a fair and equitable manner. The Fund may, in the future, offer its shares to separate accounts of different insurance companies, as an investment for their variable annuity contracts, variable life insurance policies and other investment products.While the Fund does not foresee any disadvantages to contract owners from these arrangements, it is possible that the interests of owners of different contracts participating in the Fund through different separate accounts might conflict.For example, a conflict could arise because of differences in tax treatment. BROKERAGE The Adviser and, to a significantly greater extent, each Sub-Adviser is directly responsible for placing orders for the execution of portfolio transactions and the allocation of brokerage for the assets of the Fund.Transactions on U.S. stock exchanges and on some foreign stock exchanges involve the payment of negotiated brokerage commissions.On the great majority of foreign stock exchanges, commissions are fixed.No stated commission is applicable to securities traded in certain over-the-counter markets, but the prices of those securities include undisclosed commissions or mark-ups. The Adviser expects that each Sub-Adviser will generally select brokers and dealers to effect transactions substantially in the manner set forth below.However, no guarantee or assurance can be made that a Sub-Adviser will adhere to, and comply with, its stated practices.The Adviser generally expects that, in selecting brokers and dealers to effect 28 transactions on behalf of the Fund, each Sub-Adviser will seek to obtain the best execution for the transactions, taking into account factors such as price, size of order, difficulty of execution and operational facilities of a brokerage firm and the firm's risk in positioning a block of securities.As described below, Sub-Advisers may place orders with brokers that provide research services.Certain Sub-Advisers may comply with the safe harbor under Section 28(e) of the Securities Exchange Act of 1934, as amended (the “Safe Harbor”), with respect to the receipt of such services.The Adviser considers the broker selection process employed by a Sub-Adviser in determining whether to hire the Sub-Adviser.Each Sub-Adviser generally will seek reasonably competitive commission rates.However, Sub-Advisers will not necessarily pay the lowest commission available on each transaction. Consistent with the principle of seeking best execution, a Sub-Adviser may place brokerage orders with brokers (including affiliates of the Adviser or Sub-Adviser) that provide the Sub-Adviser and its affiliates with supplemental research, market and statistical information, including advice as to the value of securities, the advisability of investing in, purchasing or selling securities, and the availability of securities or purchasers or sellers of securities, and furnishing analyses and reports concerning issuers, industries, securities, economic factors and trends, portfolio strategy and the performance of accounts.The expenses of a Sub-Adviser are not necessarily reduced as a result of the receipt of this supplemental information, which may be useful to the Sub-Adviser or its affiliates in providing services to clients other than the Fund.In addition, not all of the supplemental information is used by Sub-Advisers in connection with Fund.Conversely, the information provided to Sub-Advisers by brokers and dealers through which other clients of the Sub-Advisers effect securities transactions may be useful to the Sub-Advisers in providing services to the Fund.To the extent the Adviser manages a portion of the Fund directly, it or Managers of the Underlying Funds would expect to employ brokerage practices generally consistent with the foregoing. DISTRIBUTION AND SERVICE ARRANGEMENTS [The Trust (on behalf of the Fund) has adopted a Rule 12b-1 plan under which the Fund is authorized to pay to the Distributor and any other entity authorized by the Board, including the Adviser (collectively, “payees”), compensation for distribution-related and/or shareholder services, an aggregate fee equal to 0.25% of the average daily net assets of the Fund’s Class 2 Shares.The payees may pay any or all amounts received under the Rule 12b-1 plan to other persons for any distribution or service activity conducted on behalf of the Fund.The Plan is a core component of the ongoing distribution of the Fund’s Class 2 Shares.The Distributor may reimburse certain distribution-related and/or shareholder servicing expenses incurred by the Adviser.] [The Plan has been approved by a vote of (i) the Board of Trustees of the Trust, including a majority of the Independent Trustees, cast in person at a meeting called for the purpose of voting on the Plan, and (ii) the Adviser as the then-sole initial holder of such shares.] Under the Plan, the Fund’s payments are used to pay insurance company separate account sponsors or their affiliates (each is referred to as a "Recipient") for personal 29 services and account maintenance services they provide for their customers.The services include, among others, answering customer inquiries about the Fund, assisting in establishing and maintaining accounts in the Fund, and providing other services at the request of the Fund. Under the Plan, no payment will be made to any Recipient in any period if the aggregate net assets of the Fund's Class 2 Shares held by the Recipient did not exceed a minimum amount, if any, that may be determined from time to time by a majority of the Trust's Independent Trustees. The Plan provides for a fee of 0.25% of average annual net assets. Under the Plan, the Adviser may make payments to affiliates. In their sole discretion, they may also from time to time make substantial payments from their own resources, which include the profits the Adviser derives from the advisory fees it receives from the Fund, to compensate brokers, dealers, financial institutions and other intermediaries for providing distribution assistance and/or administrative services or that otherwise promote sales of the Fund’s shares.These payments, some of which may be referred to as "revenue sharing," may relate to the Fund’s inclusion on a financial intermediary's preferred list of funds offered to its clients. Unless the Plan is terminated as described below, the Plan continues in effect from year to year but only if the Trust’s Board of Trustees and its independent Trustees specially vote annually to approve its continuance.Approval must be by a vote cast in person at a meeting called for the purpose of voting on continuing the Plan.The Plan may be terminated at any time by the vote of a majority of the Independent Trustees or by the vote of the holders of a “majority” (as defined in the 1940 Act) of the outstanding Class 2 Shares.The Board of Trustees and the Independent Trustees must approve all material amendments to the Plan.An amendment to increase materially the amount of payments to be made under the Plan must be approved by the shareholders of Class 2 Shares. The Plan requires the payees to prepare and submit to the Board, at least quarterly, and the Board to review, written reports setting forth all amounts expended under the Plan and identifying the activities for which those expenditures were made. DISCLOSURE OF PORTFOLIO SECURITIES HOLDINGS The Trust has adopted a written policy relating to disclosure of its portfolio holdings governing the circumstances under which disclosure may be made to shareholders and third parties of information regarding the portfolio investments held by the Fund.This policy is designed to ensure that disclosure of information regarding the Fund's portfolio securities is in the best interests of Fund shareholders and includes procedures to address conflicts between the interests of Fund shareholders and those of the Adviser, Distributor or any affiliated person of the Fund, the Adviser or the Distributor.Disclosure of the Fund's complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter (in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q).These reports are available, free of charge, on the EDGAR database on the SEC's website at www.sec.gov.Except for these reports, or as otherwise specifically permitted by the 30 Trust's policy, information regarding the Fund's portfolio holdings may not be provided to any person. Information regarding the Fund's portfolio investments, and other information regarding the investment activities of the Fund, may be disclosed to rating and ranking organizations for use in connection with their rating or ranking of the Fund.In connection with any such arrangement, the recipient of the information must agree to maintain the confidentiality of the information and to use the information only to facilitate its rating or ranking of the Fund.The Fund's policy does not prohibit disclosure of information to the Adviser or to other service providers to the Trust (including its administrator, distributor, custodian, legal counsel and auditors).The Fund’s Chief Compliance Officer (“CCO”) is authorized to approve other arrangements under which information relating to portfolio securities held by, or purchased or sold by, the Fund is disclosed to shareholders or third parties, subject to a requirement that the CCO concludes (based upon various factors that he or she deems necessary, in consultation with Fund counsel) that the arrangement is reasonably necessary to aid in conducting the ongoing business of the Trust and the Fund and is unlikely to affect adversely the Trust or the Fund. The CCO is responsible for monitoring the use and disclosure of information relating to the Fund's portfolio investments and is also responsible to report to the Board at least annually regarding the effectiveness of the Trust's compliance program, including its policy governing the disclosure of portfolio holdings and any material violations of that policy.Under the Trust's policy, the Adviser, the Trust and their respective affiliated persons are prohibited from receiving any direct or indirect compensation in consideration of information relating to the Fund's portfolio investments held, purchased or sold by the Fund. Consistent with the Trust's policy, information relating to the Fund's portfolio investments are provided to certain persons as described in the following table.Such persons are subject to duties not to trade on such information.There are no other arrangements in effect involving the disclosure of information regarding the Fund's portfolio holdings. Type of Service Provider Typical Frequency of Access to Portfolio Information Restrictions Adviser Daily Ethical Sub-Adviser Daily Ethical Administrator and Distributor Daily Contractual and Ethical Custodian Daily Contractual and Ethical Auditor During annual audit and other reviews of financial statements Ethical Legal Counsel Regulatory filings, board meetings, and if a legal issue regarding the portfolio requires counsel's review. Ethical Printers Twice a year.Printing semi-annual and annual reports. No formal restrictions in place.However, printer would not receive portfolio information until at least 30 days old. 31 CODE OF ETHICS The Adviser, the Sub-Advisers and their affiliates may buy and sell securities or other investments for their own accounts and may have actual or potential conflicts of interest with respect to investments made by the Fund.As a result of differing trading and investment strategies or constraints, positions may be taken by the Adviser, the Sub-Advisers and their affiliates (including personnel of the Adviser and the Sub-Advisers) that are the same, different or made at a different time than positions taken for the Fund.In order to mitigate the possibility that the Fund will be adversely affected by this personal trading, the Fund has adopted a code of ethics and furthermore the Adviser and the Sub-Advisers have adopted codes of ethics (collectively with the Fund's code of ethics, the “Codes of Ethics”) in compliance with Rule 17j-1 under the 1940 Act that restricts securities trading in the personal accounts of investment professionals and others who normally come into possession of information regarding the Fund's portfolio transactions.The Codes of Ethics can be reviewed and copied at the SEC's Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 942-8090.The Codes of Ethics are also available on the EDGAR Database on the SEC's Internet site at www.sec.gov, and copies of the Codes of Ethics may be obtained, after paying a duplicating fee, by e-mail at publicinfo@sec.gov or by writing the SEC's Public Reference Section, treet, N.E., Washington, D.C. 20549-0102. Future investment activities of the Adviser, the Sub-Advisers and their affiliates and their principals, managers, partners, directors, officers or employees may give rise to additional conflicts of interest. PROXY VOTING PROCEDURES The Adviser votes proxy proposals, amendments, consents or resolutions (collectively, “proxies”), on behalf of the Fund, in a manner that seeks to serve the best interests of the Fund.The Adviser has guidelines addressing how it votes proxies with regard to specific matters.The Board of Trustees permits the Adviser to contract with a third party to obtain proxy voting and related services, including research of current issues.The Adviser has delegated the responsibility to vote proxies to each Sub-Adviser for the Fund's portfolio securities allocated to such Sub-Adviser in accordance with their respective proxy voting policies and procedures. 32 Each Sub-Adviser has implemented written Proxy Voting Policies and Procedures (“Proxy Voting Policy”) that are designed to reasonably ensure that it votes proxies prudently and in the best interest of its advisory clients for whom it has voting authority, including the Fund. The Proxy Voting Policy of each Subadviser also describes how the Subadviser addresses any conflicts that may arise between its interests and those of its clients with respect to proxy voting. Subject to the oversight of the Adviser, each Subadviser (or a designated proxy committee at the Subadviser) is responsible for developing, authorizing, implementing and updating the Proxy Voting Policy, overseeing the proxy voting process and engaging and overseeing any independent third-party vendors as voting delegate to review, monitor and/or vote proxies. In general, the Adviser seeks to resolve any potential conflicts of interest associated with any proxy by applying the foregoing general policy of seeking to serve the best interests of the Fund.Because the Adviser may purchase and hold interests in Underlying Funds on behalf of the Fund, the Adviser may receive requests soliciting votes or consent for amendments or resolutions affecting the governance of Underlying Funds that are not easily classified as proxies in the traditional sense.As such, the Adviser will treat a request from an Underlying Fund as a proxy when it involves a request to exercise the Fund's voting authority on, without limitation, proposed amendments to a limited partnership agreement, operating agreement or a memorandum and articles of association, as the case may be, or voting in connection with an annual or special meeting of investors, in each case where the Fund's vote is counted towards the calculation of whether a quorum or threshold set by the Underlying Fund has been achieved.Specific investor rights or elections requested by Underlying Funds which are not dependent on how other investors vote, such as, without limitation, a choice between acceptance of new terms or an early right of redemption, invitations to invest or transfer to new or changed share classes, or tender offers that are individually exercisable by an investor will not be considered proxies, although they will be exercised in best interest of the Fund.In addition, as described earlier, the Adviser may waive the Fund's voting rights attributable to the Fund's interests in Underlying Funds. Information regarding how the Fund voted any proxies during the most recent twelve-month period ended June 30 will be reported on Form N-PX and will be made available no later than August 31 of each year.Such information can be obtained:(i) without charge, upon request, by calling (866) 773-7145; and (ii) on the SEC's website at www.sec.gov. DISTRIBUTION Arden Securities LLC, located at Three Canal Plaza, Portland, Maine 04101, serves as the principal underwriter and exclusive agent for distribution of the Fund's shares pursuant to a Distribution Agreement (the “Distribution Agreement”).The Distributor is registered as a broker-dealer and is a member of the Financial Industry Regulatory Authority.The offering of the Fund's shares is continuous and on a best efforts basis. At present, the Fund offers only Class 1 and Class 2 Shares. 33 The Adviser (or its affiliates), in its discretion and from its own resources, may pay brokers or other financial intermediaries (“Recipients”) additional compensation based on the aggregate value of shares of the Fund held by customers of the Recipients.In return for the additional compensation, the Fund may receive certain marketing advantages including access to a Recipient's registered representatives, placement on a list of investment options offered by a Recipient, or the ability to assist in training and educating the Recipient's registered representatives.The additional compensation may differ among Recipients in amount.The receipt of additional compensation by a Recipient may create potential conflicts of interest between an investor and its financial advisor who is recommending the Fund over other potential investments. ADDITIONAL INFORMATION ABOUT PURCHASES AND SALES Shares of the Fund are sold to provide benefits under variable life insurance policies, as explained in the Prospectus of the Fund and of the insurance product you have selected.Instructions from an investor to buy or sell shares of the Fund should be directed to the insurance sponsor for the investor’s separate account, or that insurance sponsor’s agent. The Fund reserves the right to reject any purchase order and to cease the offering of shares.The minimum required initial investment in the Fund for Class 1 and Class 2 Shares is $1,000 and subsequent investments must be made in amounts of $500 or more.The Board may also change minimum investment amounts at any time.The Fund retains the right to refuse to accept an order. The Board may suspend the right of redemption or postpone the date of payment during any period when (a) trading on the New York Stock Exchange is restricted as determined by the SEC or such exchange is closed for other than weekends and holidays, (b) the SEC has by order permitted such suspension, or (c) an emergency, as defined by rules of the SEC, exists during which time the sale of Fund shares or valuation of securities held by the Fund are not reasonably practicable. DIVIDENDS, DISTRIBUTIONS AND TAXES It is the policy of the Trust each fiscal year to distribute substantially all of the Fund's net investment income (i.e., generally, the income that it earns from dividends and interest on its investments, and any net short-term capital gains, net of Fund expenses) and net capital gains, if any, to its shareholders.Unless requested otherwise by a shareholder, dividends and other distributions will be automatically reinvested in additional shares of the Fund at the NAV per share in effect on the day after the record date. The following is a summary of certain aspects of the taxation of the Fund.The Fund has not sought a ruling from the Internal Revenue Service (the “Service”) or any other Federal, state or local agency with respect to any of the tax issues affecting the Fund, nor has it obtained an opinion of counsel with respect to any Federal tax issues. 34 This summary of certain aspects of the Federal tax treatment of the Fund is based upon the Internal Revenue Code of 1986, as amended (the “Code”) judicial decisions, Treasury Regulations (the “Regulations”) and rulings in existence on the date hereof, all of which are subject to change, possibly with retroactive effect.This summary does not discuss the impact of various proposals to amend the Code which could change certain of the tax consequences of an investment in the Fund. EACH PROSPECTIVE SHAREHOLDER SHOULD CONSULT WITH ITS OWN TAX ADVISER IN ORDER FULLY TO UNDERSTAND THE FEDERAL, STATE, LOCAL AND FOREIGN INCOME TAX CONSEQUENCES OF AN INVESTMENT IN THE FUND. The Fund will elect to be classified as an association taxable as a corporation for Federal tax purposes and intends to (i) elect to be treated as, and (ii) operate in a manner to qualify as, a “regulated investment company” under Subchapter M of the Code (a “RIC”).Certain requirements under Subchapter M and additional information regarding the Fund's tax treatment are described below in “Tax Treatment.” Tax Treatment The Fund intends to qualify as a RIC under Subchapter M of the Code.In each year that the Fund so qualifies, it will pay no federal income tax on the earnings or capital gains it distributes to its shareholders.This avoids a “double tax” on that income and capital gains.Shareholders normally will be taxed on the dividends and capital gains they receive from the Fund (unless their shares are held in a retirement account or the shareholder is otherwise exempt from tax).The Adviser will be responsible for reviewing, analyzing and interpreting the format and content of the compliance reports designed for assessing whether the Fund is in compliance with applicable requirements under Subchapter M of the Code. The Code imposes certain diversification requirements on the underlying assets of segregated asset accounts that fund variable annuity contracts and variable life insurance policies (in this case, the assets of the Fund that underlie such accounts) which are in addition to the diversification requirements imposed on the Fund by Subchapter M of the Code.A contract that is funded by an account that fails to satisfy such requirements would not be treated as an annuity or life insurance policy for tax purposes, in which case the holder of the contract would be subject to current taxation as if the holder owned the Fund directly.The Fund intends to manage its investments to enable segregated asset accounts to comply with these diversification requirements. Generally, a RIC must distribute substantially all of its ordinary income and capital gains in accordance with a calendar year distribution requirement in order to avoid a nondeductible 4% federal excise tax.However, the excise tax does not apply to a fund whose only shareholders are certain tax-exempt trusts or segregated asset accounts of life insurance companies held in connection with variable contracts, or any other tax-exempt entity whose ownership of beneficial interests in the company would not preclude exemption from the excise tax or another regulated investment company that qualifies for this exemption.The 35 Fund intends to quality for this exemption or to make distributions in accordance with the calendar year distribution requirements and therefore does not expect to be subject to this excise tax. Qualification as a Regulated Investment Company As a RIC, the Fund does not expect to be subject to U.S. Federal income tax on the portion of its investment company taxable income, as that term is defined in the Code, and net capital gain (that is, the excess of net long-term capital gains over net short-term capital losses) that it distributes to shareholders.Qualification as a RIC enables the Fund to “pass through” its distributed income and net capital gains to shareholders without the Fund having to pay tax on them.The Code contains a number of complex tests relating to qualification that the Fund might not meet in a particular year.If the Fund does not qualify as a RIC during any period, it may be treated for U.S. Federal income tax purposes as an ordinary corporation and may receive no tax deduction for payments made to shareholders during that period.In addition, the separate accounts of participating insurance companies invested in the Fund would fail to satisfy the diversification requirements of the Code. To qualify as a RIC, the Fund must distribute at least 90% of its investment company taxable income and net tax-exempt income for the taxable year.The Fund must also satisfy certain other requirements of the Code, some of which are described below.Distributions by the Fund made during the taxable year or, under specified circumstances, within twelve months after the close of the taxable year, will be considered distributions of income and gains for the taxable year and will therefore count toward satisfaction of the above-mentioned requirement. To qualify as a RIC, the Fund must derive at least 90% of its gross income each taxable year from dividends, interest, certain payments with respect to securities loans, gains from the sale or other disposition of stock or securities or foreign currencies (to the extent such currency gains are directly related to the Fund's principal business of investing in stock or securities) or net income derived from an interest in a “qualified publicly traded partnership” (as defined in the Code). In addition to satisfying the requirements described above, the Fund must satisfy an asset diversification test in order to qualify as a RIC.Under that test, at the close of each quarter of the Fund's taxable year, at least 50% of the value of the Fund's assets must consist of cash and cash items, U.S. Government securities, securities of other regulated investment companies, and securities of “other issuers.” As to each of those “other issuers,” the Fund must not have invested more than 5% of the value of the Fund's total assets in securities of each such issuer and the Fund must not hold more than 10% of the outstanding voting securities of each such issuer.In addition, no more than 25% of the value of the Fund's total assets may be invested in (i) the securities of any one issuer (other than U.S. Government securities and securities of other regulated investment companies), (ii) in two or more issuers which the Fund controls and which are engaged in the same or similar trades or businesses or related trades or businesses or (iii) the securities of one or more qualified publicly traded partnerships.For 36 purposes of this test, obligations issued or guaranteed by certain agencies or instrumentalities of the U.S. Government are treated as U.S. Government securities. Satisfaction of the various tests that must be met to maintain the Fund's tax status as a RIC requires significant support from certain of the investment entities in which the Fund invests, including the Underlying Funds.The risks of not receiving accurate information from such entities include failing to satisfy the RIC qualification tests. Based on the recently enacted Regulated Investment Company Modernization Act of 2010 (the “Modernization Act”), there is a remedy for a failure to satisfy the RIC asset diversification test, if the failure was due to reasonable cause and not willful neglect, subject to certain divestiture and procedural requirements and the payment of a tax.The Modernization Act also sets forth a de minimis exception to a potential failure to satisfy the RIC asset diversification test that would require corrective action but no tax.In addition, the Modernization Act allows for the remedy of a failure to satisfy the RIC source-of-income requirement, if the failure was due to reasonable cause and not willful neglect, subject to certain procedural requirements and the payment of a tax. Investments in the Underlying Funds and Subsidiary The Fund intends to invest a portion of its assets in the Underlying Funds and a Subsidiary, which may be classified as corporations for U.S. federal tax purposes.Foreign corporations will generally not be subject to U.S. federal income tax unless they are deemed to be engaged in a United States trade or business.Even if not engaged in a United States trade or business, foreign corporations will generally be subject to a withholding tax at a rate of 30% on certain United States source income that is not effectively connected with a United States trade or business. The Subsidiary will be treated as a controlled foreign corporation, and the Fund will be treated as a “U.S. Shareholder” of the Subsidiary.As a result, the Fund will be required to include in its gross income all of the Subsidiary's “subpart F income.”“Subpart F income” is generally treated as ordinary income.If a net loss is realized by the Subsidiary, such loss generally is not available to offset the income of the Fund.The recognition by the Fund of the Subsidiary's “subpart F income” will increase the Fund's tax basis in the Subsidiary.Distributions by the Subsidiary to the Fund will not be taxable to the extent of its previously undistributed “subpart F income,” and will reduce the Fund's tax basis in the Subsidiary. As a RIC, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under Subchapter M of the Code. Commodity-linked investments generate income that is not “qualifying income” for purposes of meeting this 90% test. The IRS previously has issued a number of private letter rulings (“PLRs”) that indicate that certain income from a fund’s investment in a controlled foreign corporation will constitute “qualifying income” for purposes of Subchapter M of the Code.Any such PLR can be relied upon only by the fund to which it was issued.The IRS has suspended issuance of further 37 PLRs pending a review of its position on the matter. If the IRS were to change its position with respect to the conclusions reached in the PLRs (which change in position may be applied retroactively to the Fund), the income from the Fund’s investment in the Subsidiary might not be “qualifying income” and the Fund might not qualify as a RIC for one or more years, which would adversely affect the value of the Fund and the favorable tax treatment of the Fund. Other Investments The Fund may invest in debt obligations purchased at a discount with the result that the Fund may be required to accrue income for U.S. Federal income tax purposes before amounts due under the obligations are paid.The Fund may also invest in domestic and foreign “high yield” securities.A portion of the interest payments on such high yield securities may be treated as dividends for certain U.S. Federal income tax purposes. As a result of investing in securities purchased at a discount or any other investment that produces income that is not matched by a corresponding cash distribution to the Fund, the Fund could be required to include in current income it has not yet received.Any such income would be treated as income earned by the Fund and therefore would be subject to the distribution requirements of the Code.This might prevent the Fund from distributing 90% of its investment company taxable income as is required in order to avoid Fund-level U.S. Federal income taxation on all of its income.To avoid this result, the Fund may be required to borrow money or dispose of securities to be able to make distributions to its shareholders. Passive Foreign Investment Companies If the Fund purchases shares in passive foreign investment companies (“PFICs”), the Fund may be subject to U.S. Federal income tax on a portion of any “excess distribution” or gain from the disposition of such shares even if such income is distributed as a taxable dividend by the Fund to its shareholders.Additional charges in the nature of interest may be imposed on the Fund in respect of deferred taxes arising from such distributions or gains.If the Fund were to invest in a PFIC and elect to treat the PFIC as a “qualified electing fund” under the Code (a “QEF”), the Fund would be required, in lieu of the foregoing requirements, to include in income each year a portion of the ordinary earnings and net capital gain of the QEF, even if not distributed to the Fund.The Fund may take the position that income and gain included pursuant to a QEF election constitutes qualifying income under the income test described above. However, the Service has indicated that it may issue guidance which could affect the manner in which QEF inclusions are treated by the Fund.The Fund may not be able to make a QEF election with respect to many PFICs because of certain requirements that the PFICs would not be able to satisfy.Alternatively, the Fund may, in certain circumstances, be able to elect to mark-to-market at the end of each taxable year its shares in a PFIC.In this case, the Fund would recognize as ordinary income any increase in the value of such shares, and as ordinary loss any decrease in such value, to the extent it did not exceed prior increases in income.Under either election, the Fund might be required to recognize income in excess of its distributions from PFICs and its proceeds from dispositions of PFIC stock during the applicable year and such income would nevertheless be subject to the distribution requirement (described above). 38 Section 1256 Contracts The Code generally applies a “mark-to-market” system of taxing unrealized gains and losses on, and otherwise provides for special rules of taxation with respect to, Section 1256 Contracts.A Section 1256 Contract includes certain regulated futures contracts, certain non-U.S. currency forward contracts, and certain listed non-equity options.Section 1256 Contracts held by the Fund at the end of a taxable year of the Fund will be treated for U.S. Federal income tax purposes as if they were sold by the Fund at their fair market value on the last business day of the taxable year.The net gain or loss, if any, resulting from these deemed sales (known as “marking to market”), together with any gain or loss resulting from any actual sales of Section 1256 Contracts (or other termination of the Fund's obligations under such contract), must be taken into account by the Fund in computing its taxable income for the year.Capital gains and losses from Section 1256 Contracts generally are characterized as short-term capital gains or losses to the extent of 40% of the gains or losses and as long-term capital gains or losses to the extent of 60% of the gains or losses. Foreign Taxes Investment income that may be received by the Fund from sources within foreign countries may be subject to foreign taxes withheld at the source.Tax conventions between certain countries and the United States may reduce or eliminate such taxes. Other Taxation The foregoing is a brief summary of certain material tax matters that are pertinent to an investment in the Fund.The summary is not, and is not intended to be, a complete analysis of all provisions of the U.S. Federal tax law which may have an effect on such investment.This analysis is not intended as a substitute for careful tax planning.Holders of variable life or annuity contracts are urged to consult their own tax advisors and their policy prospectuses with respect to their own tax situations. GENERAL INFORMATION Anti-Money Laundering Program The Fund has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).To ensure compliance with this law, the Fund's Program provides for the development of internal practices, procedures, and controls, designation of anti-money laundering compliance officers, an ongoing training program, and an independent audit function to determine the 39 effectiveness of the Program.As part of the Program, the Fund has designated an anti-money laundering officer. Procedures to implement the Program include, but are not limited to, determining that the Transfer Agent has established proper anti-money laundering procedures, reporting suspicious and/or fraudulent activity, and conducting a complete and thorough review of all new opening account applications.The Fund will not transact business with any person or entity whose identity was not adequately verified under the provisions of the USA PATRIOT Act. Description of Shares The Trust is authorized to issue an unlimited number of shares of beneficial interest, $.001 par value.Currently, the Fund is a series of shares of the Trust, and the Fund currently offers Class 1 and Class 2 shares.The Board has the authority to establish additional series of shares (representing interests in separate investment portfolios of the Trust in addition to the Fund) and, subject to applicable rules, may establish two or more classes of shares of any series, with the differences in classes representing differences as to certain expenses and share distribution arrangements.Shares are fully paid and non-assessable and have no pre-emptive or conversion rights. Shareholders of the Fund are entitled to vote, together with the holders of shares of any other series of the Trust, on the election or removal of Trustees and the ratification of the Trust's independent registered public accounting firm when those matters are voted upon by shareholders.Shareholders are also entitled to vote on other matters as required by the 1940 Act, the Trust's Declaration of Trust, the Trust's By-Laws, any registration of the Trust with the SEC or any state, or as the Trustees may consider necessary or desirable.On these other matters, shares of the Fund will generally vote as a separate class from any other series of the Trust's shares.Each share (and fractional share) is entitled to one vote (or fraction thereof).However, if shares of more than one series vote together on a matter as a single class, each share (or fraction thereof) will be entitled to the number of votes that equals the net asset value of such share (or fraction thereof) determined as of the applicable record date.All shares have non-cumulative voting rights, meaning that shareholders entitled to cast more than 50% of the votes for the election of Trustees can elect all of the Trustees standing for election if they choose to do so. Administration Pursuant to the Administration and Accounting Services Agreement with the Trust (the “Services Agreement”), JPMorgan Chase Bank, N.A.(the “Administrator”), located at One Beacon Street, Boston, Massachusetts 02108, serves as the administrator of the Fund.The Administrator provides various administrative and accounting services necessary for the operations of the Trust and the Fund.Services provided by the Administrator include facilitating general Fund management; monitoring Fund compliance with federal and state regulations; supervising the maintenance of the Fund's general ledger, the preparation of the 40 Fund's financial statements, the determination of NAV, and the payment of dividends and other distributions to shareholders; and preparing specified financial, tax and other reports. For providing such services, the Administrator receives an asset-based fee, computed daily and paid monthly.The Fund also reimburses the Administrator for certain out-of-pocket expenses. Custodian Pursuant to a Custody Agreement with the Trust, JPMorgan Chase Bank, N.A. (the “Custodian”) located at 14201 Dallas Parkway, 2nd Floor, Dallas, TX 75254, acts as the custodian of the Fund's securities and cash and as the Fund's accounting services agent.The Custodian is responsible for maintaining custody of the Fund's cash and investments and retaining subcustodians, including in connection with the custody of foreign securities.As the accounting services agent of the Fund, the Custodian maintains and keeps current the books, accounts, records, journals or other records of original entry relating to the Fund's business. Transfer Agent Pursuant to a Transfer Agent Agreement with the Trust, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”) acts as the Fund's transfer and disbursing agent.The Transfer Agent is located at 615 East Michigan Street, Milwaukee, Wisconsin 53202. The Transfer Agent provides certain shareholder and other services to the Fund, including furnishing account and transaction information and maintaining shareholder account records.The Transfer Agent is responsible for processing orders and payments for share purchases.The Transfer Agent mails proxy materials (and receives and tabulates proxies), shareholder reports, confirmation forms for purchases and redemptions and prospectuses to shareholders.The Transfer Agent disburses income dividends and capital distributions and prepares and files appropriate tax-related information concerning dividends and distributions to shareholders.For its services as transfer agent, the Transfer Agent receives per account fees and transaction charges plus out-of-pocket expenses against a minimum fee. Information about your investment in the Fund through your variable life insurance policy can be obtained only from your participating insurance company or its servicing agent.The Fund’s Transfer Agent does not hold or have access to those records.Instructions for buying or selling shares of the Fund should be given to your insurance company or its servicing agent, not directly to the Fund or its Transfer Agent. Independent Registered Public Accounting Firm The Trust's independent registered public accounting firm, [] audits the Trust's annual financial statements, performs other related audit services, and prepares the Trust's tax returns.[]is located at [] 41 Trustee and Officer Liability Under the Trust's Declaration of Trust and its By-Laws, and under Delaware law, the Trustees, officers, employees, and certain agents of the Trust are entitled to indemnification under certain circumstances against liabilities, claims, and expenses arising from any threatened, pending, or completed action, suit, or proceeding to which they are made parties by reason of the fact that they are or were such Trustees, officers, employees, or agents of the Trust, subject to the limitations of the 1940 Act that prohibit indemnification that would protect such persons against liabilities to the Trust or its shareholders to which they would otherwise be subject by reason of their own bad faith, willful misfeasance, gross negligence, or reckless disregard of duties. Legal Counsel Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY 10036, serves as counsel to the Trust.The firm does not represent potential investors in the Fund. Registration Statement This SAI and the Prospectus do not contain all of the information set forth in the Registration Statement the Trust has filed with the SEC.The complete Registration Statement may be obtained from the SEC upon payment of the fee prescribed by the rules and regulations of the SEC.A text-only version of the Registration Statement is available on the SEC's Internet website, www.sec.gov. FINANCIAL STATEMENTS No financial information is provided for the Fund because it had not commenced operations as of the date of this filing. 42
